Exhibit 10.1

Execution Version

 

BARCLAYS

745 Seventh Avenue

New York, New York 10019

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

1301 Avenue of the Americas

New York, New York 10019

 

GOLDMAN SACHS BANK USA

200 West Street

New York, New York

10282

ABN AMRO CAPITAL USA LLC

100 Park Avenue

New York, New York 10017

 

MUFG BANK

1221 Avenue of the Americas

New York, New York 10020

 

ROYAL BANK OF CANADA

200 Vesey Street

New York, New York 10281

 

STANDARD CHARTERED BANK

1095 Avenue of the Americas

New York, New York 10036

 

PERSONAL AND CONFIDENTIAL

April 4, 2018

McDermott International, Inc.

4424 West Sam Houston Parkway North

Houston, Texas 77041

Attention:    Mr. Stuart Spence

Executive Vice President and Chief Financial Officer

Project Hydra

Amended and Restated Commitment Letter

Ladies and Gentlemen:

This Amended and Restated Commitment Letter amends and restates and supersedes
that certain Commitment Letter, dated as of December 18, 2017 (as amended by
that certain (i) Commitment Letter Joinder, dated December 18, 2017, among
Barclays, CACIB, GS, the Company and ABN AMRO (each as defined below), (ii)
Commitment Letter Joinder, dated December 23, 2017, among Barclays, CACIB, GS,
ABN AMRO, the Company and MUFG (as defined below), (iii) the Commitment Letter
Joinder, dated December 23, 2017, among Barclays, CACIB, GS, ABN AMRO, the
Company and Standard Chartered (as defined below) and (iv) the Commitment Letter
Joinder, dated February 19, 2018, among Barclays, GS, ABN AMRO, MUFG, Standard
Chartered and RBC (as defined below), the “Original Commitment Letter”), from
the Commitment Parties (as defined below) to McDermott International, Inc., a
Panamanian corporation (the “Company” or “you”).

We are pleased to confirm the arrangements under which each of Barclays Bank PLC
(“Barclays”), Crédit Agricole Corporate and Investment Bank (“CACIB”), Goldman
Sachs Bank USA (“GS”), ABN AMRO Capital USA LLC (“ABN AMRO”), MUFG Bank, Ltd.
(formerly known as The Bank of Tokyo Mitsubishi UFJ, Ltd.), a member of MUFG, a
global financial group (“MUFG”), Royal Bank of Canada (“RBC”) and Standard
Chartered Bank (“Standard Chartered”; Barclays, CACIB, GS, ABN AMRO, MUFG, RBC
and



--------------------------------------------------------------------------------

Standard Chartered, collectively, the “Commitment Parties,” “we” or “us”) are
(i) exclusively (subject to Section 1 below) authorized by the Company, to act
in the roles and capacities described herein and (ii) providing commitments in
connection with the financing for certain transactions described herein, in each
case on the terms and subject to the conditions set forth in this commitment
letter and the attached Exhibits A, B, C and D hereto (collectively, this
“Commitment Letter”). Capitalized terms used but not defined herein have the
respective meanings given in the Exhibits hereto.

You have informed the Commitment Parties that the Company intends to consummate
certain business combination transactions (the “Combination”) of an entity
previously identified to us as “Comet” (the “Target”), pursuant to that certain
Business Combination Agreement, dated as of December 18, 2017 (as in effect from
time to time subject to the limitations set forth herein, together with the
schedules and exhibits thereto, the “Business Combination Agreement”), among the
Company, the Target and the subsidiaries of the Company and the Target party
thereto. You have informed us that (a) the Combination, (b) the payment of fees
and expenses in connection with the Combination, (c) the repayment of all
Existing Company Indebtedness (as defined in Exhibit D hereto) and the
replacement, backstop or cash collateralization of all letters of credit issued
thereunder, (d) the repayment of all Existing Target Indebtedness (as defined in
Exhibit D hereto) and the replacement, backstop or cash collateralization of all
letters of credit issued thereunder (clauses (a) through (d) collectively, the
“Transactions”) and (e) working capital and other liquidity needs of the Company
following the Closing Date (as defined in Exhibit B hereto) will be financed
from the following sources:

 

  •   a $2,260 million senior secured term loan facility (the “Term Loan
Facility”) having the terms set forth on Exhibit B;

 

  •   a $1,000 million senior secured revolving credit facility (the “Revolving
Facility”) having the terms set forth on Exhibit B;

 

  •   a $1,390 million senior secured letter of credit facility (the “LC
Facility” and, together with the Term Loan Facility and the Revolving Facility,
the “Senior Credit Facilities”), subject to the Company’s Reallocation Option
(as defined below), having the terms set forth on Exhibit B;

 

  •   the issuance by the Company of debt securities pursuant to a Rule 144A
offering or other private placement (the “Takeout Notes”) or, in the event that
gross cash proceeds aggregating less than $1,300 million are received by the
Company from the offering of Takeout Notes or the incurrence of other Takeout
Debt (as defined in the Facilities Fee Letter referred to below) after the
Original Commitment Letter Date (as defined below) and on or prior to the time
the Transactions are consummated, borrowings by the Company of unsecured senior
increasing rate bridge loans (the “Bridge Loans”) under a bridge loan facility
(the “Bridge Facility” and, together with the Senior Credit Facilities, the
“Facilities”) in an aggregate principal amount of up to $1,300 million, subject
to reduction as provided below and in Section 9, having the terms set forth on
Exhibit C. The aggregate principal amount of Bridge Loans available to be
borrowed on the Closing Date will be automatically reduced by the gross cash
proceeds received by the Company from any sale or placement by the Company of
Takeout Notes, other Takeout Debt or the net cash proceeds of a public offering
of common stock by the Company (an “Equity Offering”) as provided in Section 9
after the Original Commitment Letter Date and on or prior to the Closing Date;
and

 

  •   up to approximately $70 million of the Company’s cash on hand.

 

2



--------------------------------------------------------------------------------

1. Commitments; Titles and Roles.

Each of Barclays, CACIB, GS, ABN AMRO, MUFG and RBC is pleased to confirm its
commitment to act, and you hereby appoint each of Barclays, CACIB, GS, ABN AMRO,
MUFG and RBC to act, as joint lead arrangers and joint bookrunners for the
Senior Credit Facilities (collectively, and together with any Additional Agent
you appoint to act as a joint lead arranger for the Senior Credit Facilities in
accordance with your Designation Right (as defined below), the “Bank Lead
Arrangers”), Standard Chartered is pleased to confirm its commitment to act, and
you hereby appoint Standard Chartered to act, as co-manager under the Senior
Credit Facilities, each of Barclays, CACIB, GS, ABN AMRO, MUFG and RBC is
pleased to confirm its commitment to act, and you hereby appoint each to act, as
joint lead arrangers and joint bookrunners for the Bridge Facility
(collectively, and together with any Additional Agent you appoint to act as a
joint lead arranger for the Bridge Facility in accordance with your Designation
Right, the “Bridge Lead Arrangers” and, together with the Bank Lead Arrangers,
the “Arrangers”) and Standard Chartered is pleased to confirm its commitment to
act, and you hereby appoint Standard Chartered to act, as co-manager under the
Bridge Facility. In addition, each of the Commitment Parties is pleased to
advise you of its several, but not joint, commitment to provide the percentage
of the aggregate principal amount of the Term Loan Facility and Bridge Facility
and the principal amount of the Revolving Facility and LC Facility set forth on
the attachments following each of their respective signature pages attached
hereto (which, in the case of each of the Term Loan Facility and the Bridge
Facility, sum to 100%), in each case on the terms contained in this Commitment
Letter and subject only to the conditions set forth in the first paragraph of
Section 2 below and in Exhibit D hereto; provided that the commitments herein of
the Commitment Parties are subject to your obtaining commitments in respect of
the remainder of the LC Facility and the remainder of the Revolving Facility on
the same terms and conditions as those set forth in the draft credit agreement
posted by Barclays and CACIB to the potential Lenders on April 3, 2018. In
addition, you hereby appoint (i) Barclays to act as administrative agent for the
Term Loan Facility (in such capacity, the “Term Loan Administrative Agent”),
(ii) CACIB to act as administrative agent for the Revolving Facility and the LC
Facility (in such capacity, the “Revolving and LC Facilities Administrative
Agent” and, together with the Term Loan Administrative Agent, the “Senior Credit
Facilities Administrative Agents”) and (iii) Barclays to act as administrative
agent for the Bridge Facility (in such capacity, the “Bridge Administrative
Agent” and, together with the Term Loan Administrative Agent and the Revolving
and LC Facilities Administrative Agent, the “Agents”). You agree that
(i) Barclays will have “left” placement in any and all marketing materials or
other documentation used in connection with the Term Loan Facility and CACIB
shall be placed immediately to the right of Barclays, (ii) CACIB will have
“left” placement in any and all marketing materials or other documentation used
in connection with the Revolving Facility and the LC Facility and Barclays shall
be placed immediately to the right of CACIB and (iii) Barclays will have “left”
placement in any and all marketing materials or other documentation used in
connection with the Bridge Facility and CACIB shall be placed immediately to the
right of Barclays. You further agree that no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in connection with the
Facilities unless you and we shall so agree.

Notwithstanding the foregoing, you will have the right (the “Designation Right”)
(x) to appoint additional arrangers, bookrunners, co-agents or co-managers in
respect of the Senior Credit Facilities and the Bridge Facility (each such
arranger, bookrunner, co-agent or co-manager, an “Additional Agent”) exercisable
within 7 days following the date of the Company’s acceptance of the Original
Commitment Letter in a manner and with economics determined by you in
consultation with the applicable Additional Agent and with the Arrangers and
(y) to appoint additional co-managers in respect of the Senior Credit Facilities
and the Bridge Facility (each such co-manager, an Additional Agent) exercisable
within 28 days following the date of the Company’s acceptance of the Original
Commitment Letter in a manner and with economics determined by you in
consultation with the applicable Additional Agent and with the Arrangers;
provided

 

3



--------------------------------------------------------------------------------

that the fees to be provided to any Additional Agent appointed pursuant to
clauses (x) and (y) shall be limited as described in the Facilities Fee Letter;
provided that (a) you may not appoint more than (i) 5 additional bookrunners in
respect of the Senior Credit Facilities and (ii) 5 additional bookrunners in
respect of the Bridge Facility, (b) [reserved], (c) in the case of each of the
Term Loan Facility and the Bridge Facility, each of Barclays and CACIB shall
receive no less than 30% of the total economics with respect to each of the Term
Loan Facility and the Bridge Facility and GS shall receive no less than 6.67% of
the total economics with respect to each of the Term Loan Facility and the
Bridge Facility, (d) you may not allocate a greater percentage of the total
economics in respect of each of the Term Loan Facility and the Bridge Facility
to any such Additional Agent than the percentage of the total economics with
respect to the Term Loan Facility and the Bridge Facility allocated to Barclays
or CACIB and (e) to the extent you appoint Additional Agents (x) with respect to
the Term Loan Facility and the Bridge Facility, the aggregate economics
allocated to, and the aggregate commitment amounts of, Barclays, CACIB and GS,
collectively, under the Term Loan Facility and the Bridge Facility will be
proportionately reduced by the amount of the economics allocated to, and the
commitment amount of, each such Additional Agent (or its affiliate) under the
Term Loan Facility and the Bridge Facility and (y) to the extent you appoint
Additional Agents with respect to the Revolving Facility and the LC Facility,
after you have received commitments with respect to the full amount of the
Revolving Facility and LC Facility, the commitments of Barclays, CACIB and GS,
with respect to the Revolving Facility and the LC Facility will be
proportionately reduced by the amount of the economics allocated to, and the
commitment amount of, each such Additional Agent (or its affiliate) under the
Revolving Facility and the LC Facility. Upon your exercise, if any, of the
Designation Right and the execution and delivery by the Additional Agent(s) of
customary joinder documentation, which shall not add any conditions to the
availability of the Facilities or change the terms of the Facilities or increase
compensation payable by you in connection therewith except as set forth in this
Commitment Letter and the Facilities Fee Letter and which shall otherwise be
reasonably acceptable to you and us, each such Additional Agent shall, to the
extent provided in such joinder, constitute a “Commitment Party” for all
purposes under this Commitment Letter and the Facilities Fee Letter.

Our fees for our commitment and for services related to the Facilities are set
forth in the amended and restated arranger fee letter entered into by the
Company and the Commitment Parties on the date hereof (the “Facilities Fee
Letter”), the amended and restated agent fee letter entered into by the Company,
Barclays and CACIB on the date hereof (the “Agent Fee Letter”) and any other fee
letter to any other Lender consented to by the Lead Arrangers holding (or whose
affiliates hold) a majority of the aggregate commitments under the Term Loan
Facility and the Bridge Facility (together with the Facilities Fee Letter and
the Agent Fee Letter, the “Fee Letter”).

 

2. Conditions Precedent.

Each Commitment Party’s commitment and agreements hereunder are subject solely
to the conditions set forth in the proviso of the second sentence of Section 1
and Exhibit D hereto and the execution and delivery by the Credit Parties of the
Senior Credit Facilities Documentation and the Bridge Facility Documentation, in
each case to be negotiated and prepared in a manner consistent with this
Commitment Letter, including the Senior Credit Facilities Documentation
Principles and the Bridge Documentation Principles.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Senior
Credit Facilities Documentation and the Bridge Facility Documentation
(collectively, the “Facilities Documentation”) or any other letter agreement or
other undertaking concerning the financing of the Combination to the contrary,
the Facilities Documentation shall not contain any conditions precedent to the
availability of the Facilities on the Closing Date other than the conditions
precedent expressly set forth in the first paragraph of this Section 1 and in
Exhibit D hereto, and the terms of the Facilities Documentation will be such
that they do not impair the availability of the Facilities on the Closing Date
if such conditions are satisfied (it being

 

4



--------------------------------------------------------------------------------

understood that, to the extent that any security interest in the Collateral
(other than any Collateral the security interest in which may be perfected by
(x) the filing of a UCC financing statement under the Uniform Commercial Code,
(y) intellectual property filings with the United States Patent or Trademark
Office or the United States Copyright Office or (z) the delivery of certain
certificated equity interests constituting Collateral, except that certificated
equity interests of the Target’s subsidiaries, together with any stock power or
similar endorsement in blank for the relevant certificate (to the extent
required by the term sheet attached hereto as Exhibit B) shall only be required
to be delivered on the Closing Date to the extent received from the Target after
your use of commercially reasonable efforts to obtain the same) is not or cannot
be provided and/or perfected on the Closing Date after your use of commercially
reasonable efforts to do so (without undue burden or cost), the provision and/or
perfection of such security interest will not constitute a condition precedent
to the availability of the Senior Credit Facilities on the Closing Date but such
security interest will be required to be perfected within 90 days after the
Closing Date with respect to mortgaged vessels and Collateral located in any
U.S. jurisdiction and within 180 days with respect to Collateral located in any
non-U.S. jurisdiction (or, in each case, such longer period as agreed to by the
Collateral Agent (as defined in Exhibit B hereto)), subject to arrangements
mutually agreed by the Collateral Agent and the Company and subject to
extensions thereof in the discretion of the Collateral Agent). Notwithstanding
anything in this Commitment Letter, the Fee Letter, the Facilities Documentation
or any other letter agreement or other undertaking concerning the financing of
the Combination to the contrary, the only representations and warranties the
accuracy of which will be a condition to the availability of the Facilities on
the Closing Date will be (i) the representations and warranties made by or with
respect to the Target in the Business Combination Agreement that are material to
the interests of the Lenders (as defined in Exhibit B and Exhibit C), in their
capacities as such, but only to the extent that you (or your affiliates) have
the right (after giving effect to any applicable notice and cure provisions) to
terminate your (or their) obligations under the Business Combination Agreement
or to decline to consummate the Combination (in each case, in accordance with
the terms of the Business Combination Agreement) as a result of a breach of such
representation or warranty (the “Specified Business Combination Agreement
Representations”) and (ii) the Specified Representations (as defined below). As
used herein, the term “Specified Representations” means representations made by
the Credit Parties, as applicable, relating to incorporation or formation;
organizational power and authority to enter into the Facilities Documentation;
due authorization, execution, delivery and enforceability, in each case, related
to, the borrowing under, guaranteeing under, performance of, and granting of
security interests in the Collateral pursuant to, of the Facilities
Documentation; solvency of the Company and its subsidiaries on a consolidated
basis on the Closing Date after giving effect to the transactions contemplated
herein (with solvency to be defined in a manner consistent with Annex I to
Exhibit D); the incurrence of the loans to be made under the Facilities
Documentation and the provision of the Guarantees (as defined in Exhibit B), in
each case under the Facilities, and the granting of the security interests in
the Collateral to secure the obligations under the Senior Credit Facilities, do
not conflict with the organizational documents of the Credit Parties; no
conflict with material debt agreements; Federal Reserve margin regulations; the
Investment Company Act; the use of loan proceeds not violating laws applicable
to sanctioned persons, the FCPA and similar laws; the Patriot Act; and, subject
to the limitations on the perfection of security interests set forth in this
paragraph, the creation and perfection (subject to agreed upon permitted liens
consistent with the Senior Credit Facilities Documentation Principles) of the
security interests granted in the Collateral. This paragraph, and the provisions
herein, shall be referred to as the “Limited Conditionality Provisions.”

 

3. Syndication.

The Arrangers intend, and reserve the right, to syndicate the Facilities to the
Lenders promptly following the date of the Original Commitment Letter (the
“Original Commitment Letter Date”), and you acknowledge and agree that the
commencement of syndication will occur in the discretion of the Arrangers. The
Arrangers will select the Lenders under the Senior Credit Facilities and the
Bridge Facility after

 

5



--------------------------------------------------------------------------------

consultation with you and, with respect to the Lenders under the Revolving
Facility and the LC Facility, receipt of consent from you (such consent not to
be unreasonably withheld or delayed); provided that the Arrangers will not
syndicate to (a) those banks, financial institutions and other institutional
lenders separately identified in writing by you to us prior to the Original
Commitment Letter Date and (b) any competitors of the Company, the Target or
their respective subsidiaries that are operating companies and are separately
identified in writing by you from time to time (such persons identified in the
foregoing clauses (a) and (b), collectively (including their affiliates that are
clearly identifiable on the basis of such affiliate’s name, in each case other
than bona fide debt funds that are affiliates of competitors of the Company, the
Target or their respective subsidiaries), the “Disqualified Lenders”).
Notwithstanding any other provision of this Commitment Letter (other than in
connection with your Designation Right) to the contrary, (a) unless you and we
so agree in writing, no Commitment Party shall be relieved or novated from its
obligations hereunder (including our obligations to fund the Facilities on the
Closing Date) in connection with any syndication, assignment or participation of
the Facilities, including our commitments in respect thereof, until after the
Closing Date has occurred and (b) unless you agree in writing, each Commitment
Party shall retain exclusive control over all rights and obligations with
respect to its commitments, including all rights with respect to consents,
modifications and amendments, until the Closing Date has occurred. The Arrangers
will lead the syndication, including determining the timing of all offers to
potential Lenders, any title of agent or similar designations or roles awarded
to any Lender (subject to your Designation Right), the acceptance of commitments
and the amounts offered (in each case excluding the Disqualified Lenders and
subject to your right to consent to the identity of the Lenders under the
Revolving Facility and the LC Facility, which consent is not to be unreasonably
withheld or delayed) and the compensation provided to each Lender from the
amounts to be paid to the Arrangers pursuant to the terms of this Commitment
Letter and the Facilities Fee Letter. The Arrangers will, in consultation with
you, determine the final commitment allocations and will notify the Company of
such determinations. You agree to use commercially reasonable efforts to ensure
that the Arrangers’ syndication efforts benefit from the existing lending
relationships of the Company and its subsidiaries. To facilitate an orderly and
successful syndication of the Facilities, you agree that, until the Syndication
Date (as hereinafter defined), the Company will not, and will use commercially
reasonable efforts to obtain contractual undertakings from the Target (which
such undertakings may be set forth in the Business Combination Agreement) that
it will not, syndicate or issue, attempt to syndicate or issue, or announce or
authorize the announcement of the syndication or issuance of or engage in any
material discussions concerning the syndication or issuance of, any debt
facility or any debt, equity or equity-linked security (including, without
limitation, any debt or preferred equity security convertible into common stock)
of the Company or Target or any of their respective subsidiaries, including any
refinancings, replacements or renewals of any debt facility or any debt, equity
or equity-linked security of the Company or the Target or any of their
respective subsidiaries if such activity would, in the reasonable good faith
judgment of the Arrangers, materially impair the primary syndication of the
Facilities, other than (a) the Facilities and (b) the issuance of the Takeout
Notes or other Takeout Debt (if any). For purposes of the immediately preceding
sentence, it is understood that (i) the Company’s, the Target’s and each of
their respective subsidiaries’ ordinary course capital leases, ordinary course
purchase money and equipment financings, and ordinary course bilateral letter of
credit (or similar) facilities, (ii) any secondary offering of equity securities
of the Company or the Target by any stockholder of the Company or the Target and
(iii) the issuance of equity or equity-linked securities in connection with any
equity-based compensation plan, equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement, in each case will not
be deemed to materially impair the primary syndication of the Facilities.

You agree, from the Original Commitment Letter Date and until the earlier of
(x) a Successful Syndication (as defined in the Facilities Fee Letter) and (y)
60 days after the Closing Date (such earlier date, the “Syndication Date”), to
cooperate with the Arrangers in all syndication efforts, including in connection
with (i) the preparation of one or more customary information packages for each
of the Facilities regarding the business, operations and financial projections
of the Company and the Target (collectively, the

 

6



--------------------------------------------------------------------------------

“Confidential Information Memorandum”) including all customary information
relating to the transactions contemplated hereunder prepared by or on behalf of
the Company (deemed reasonably necessary by the Arrangers to complete the
syndication of the Facilities) (it being understood that the Confidential
Information Memorandum will include customary summary historical and pro forma
financial information) and (ii) the preparation of one or more customary
information packages for each of the Facilities reasonably acceptable in format
and content to the Arrangers (collectively, the “Lender Presentation”) and the
presentation of such Lender Presentation to, and participation of senior
management of the Company in meetings and other communications with, prospective
Lenders or agents in connection with the syndication of the Facilities, in each
case at times and locations to be mutually agreed. In addition, you agree to use
commercially reasonable efforts to obtain, prior to the launch of syndication,
(a) a public corporate family rating from Moody’s Investors Service, Inc.
(“Moody’s”) for the Company after giving effect to the Combination and the other
transactions contemplated hereunder and any other material recent or pending
transaction or financing, (b) a public corporate credit rating from Standard &
Poor’s Ratings Group, a division of The McGraw Hill Corporation (“S&P”), for the
Company after giving effect to the Combination and the other transactions
contemplated hereunder and any other material recent or pending transaction or
financing and (c) a public credit rating for each of the Facilities and any
Takeout Notes issued in lieu thereof from each of Moody’s and S&P.
Notwithstanding the Arrangers’ right to syndicate the Facilities and receive
commitments with respect thereto, or anything otherwise contained in this
Commitment Letter, it is agreed that (x) the syndication of, or receipt of
commitments or participations in respect of, all or any portion of the
Commitment Parties’ commitments hereunder prior to the Closing Date and (y) the
obtaining of the ratings referenced above shall not be a condition to the
Commitment Parties’ commitments hereunder. You will be solely responsible for
the contents of any such Confidential Information Memorandum, Lender
Presentation and related materials (other than, in each case, any information
contained therein that has been provided for inclusion therein by the Commitment
Parties solely to the extent such information relates to the Commitment Parties)
and all other information, documentation or materials delivered to the Arrangers
in connection therewith (collectively, the “Information”) and you acknowledge
that the Commitment Parties will be using and relying upon the Information
without independent verification thereof. Without limiting your obligations to
assist as set forth herein, it is understood that except as set forth in the
proviso of the second sentence of Section 1 and paragraph 11 on Annex D, the
commitments hereunder are not conditioned upon the syndication of, or receipt of
commitments or participations in respect of, the Facilities and in no event
shall the commencement or successful completion of syndication or the obtaining
of ratings constitute a condition to the availability of the Facilities on the
Closing Date. For the avoidance of doubt, you will not be required to provide
any information to the extent that the provision thereof would violate any
attorney-client privilege, law, rule or regulation, or any obligation of
confidentiality binding upon, or waive any privilege that may be asserted by
you, the Target or any of your respective affiliates (provided that in the event
that you do not provide information in reliance on the exclusions in this
sentence, you shall inform us that you are not providing certain information and
shall use commercially reasonable efforts to communicate, to the extent
permitted, the applicable information in a way that would not violate the
applicable obligation or privilege).

You agree that Information regarding the Facilities and Information provided by
the Company and Target or their respective representatives to the Arrangers in
connection with the Facilities (including, without limitation, draft and
execution versions of the Facilities Documentation, the Confidential Information
Memorandum, the Lender Presentation, and publicly filed financial statements,
and draft or final offering materials relating to contemporaneous securities
issuances by the Company) may be disseminated to potential Lenders and other
persons through one or more internet sites (including an IntraLinks, SyndTrak or
other electronic workspace (the “Platform”)) created for purposes of syndicating
the Facilities or otherwise, in accordance with the Arrangers’ standard
syndication practices, and in each case, subject to a market standard “click
through” or similar confidentiality agreement reasonably approved by you, and
you acknowledge that each Arranger and its affiliates will not be responsible or
liable to you or any other person

 

7



--------------------------------------------------------------------------------

or entity for damages arising from the use by others of any Information or other
materials obtained on the Platform, except, in the case of damages to you but
not to any other person, to the extent such damages are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
gross negligence or willful misconduct of such Arranger or (A) any of its
controlled affiliates, (B) any of the respective directors or employees of such
Arranger or its controlled affiliates or (C) the respective advisors or agents
of such Arranger or its controlled affiliates, in the case of this clause (C),
acting at the instructions of such Arranger or its controlled affiliates.

You acknowledge that certain of the Lenders may be “public side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Company, the Target, or their respective affiliates or any of its or
their respective securities) (each, a “Public Lender”). At the request of the
Arrangers, you agree to assist us in preparing an additional version of the
Confidential Information Memorandum and the Lender Presentation to be used by
Public Lenders that does not contain material non-public information concerning
the Company or its affiliates or securities or to the best of your knowledge,
the Target or its affiliates or securities. It is understood that in connection
with your assistance described above, at the request of the Arrangers, you will
provide, and cause all other applicable persons to provide (including using
commercially reasonable efforts to cause the Target to provide) authorization
letters to the Arrangers authorizing the distribution of the Information to
prospective Lenders, and containing a representation to the Arrangers that the
public-side version does not include material non-public information about the
Company, the Target or their respective affiliates or its or their respective
securities (which such letters, in each case, shall include a customary “10b-5”
representation) and exculpating you, the Target, us and each of your, the
Target’s and our respective affiliates with respect to any liability related to
the use of the contents of the Confidential Information Memorandum or any
related marketing material by the recipients thereof. In addition, you will
clearly designate as such all Information provided to the Arrangers by or on
behalf of the Company or the Target which is suitable to make available to
Public Lenders. You acknowledge and agree that the following documents may be
distributed to Public Lenders, unless you advise the Arrangers in writing
(including by email) within a reasonable time prior to their intended
distributions that such documents should only be distributed to prospective
Lenders that are not Public Lenders: (a) drafts and final versions of the
Facilities Documentation; (b) administrative materials prepared by the Arrangers
for prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda); and (c) term sheets and notification of changes
in the terms of the Facilities.

 

4. Information.

You represent and covenant that (i) all written information concerning the
Company and its subsidiaries and, to the best of your knowledge, the Target and
its subsidiaries (other than financial projections, forward looking information
and information of a general economic or industry specific nature) provided
directly or indirectly by the Company to the Arrangers in connection with the
transactions contemplated hereunder is and will be, when furnished and when
taken as a whole and giving effect to all supplements thereto, complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances under which they
were made, not materially misleading and (ii) the financial projections and
other forward-looking information that have been or will be made available to
the Arrangers in connection with the transactions contemplated hereunder by or
on behalf of the Company have been and will be prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time such financial projections and other forward-looking information are
furnished to the Arrangers, it being understood and agreed that financial
projections are not a guarantee of financial performance and are subject to
significant uncertainties and contingencies many of which are beyond your
control, no assurance can be given that any party’s projections may be realized,
and actual results may differ from financial projections and such differences
may be material. You agree that if at any time prior to the

 

8



--------------------------------------------------------------------------------

later of (x) the Closing Date and (y) the Successful Syndication of the
Facilities, any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and financial projections
were being furnished, and such representations were being made, at such time,
then you will promptly supplement, or cause to be supplemented, the Information
and financial projections so that such representations will be correct in all
material respects under those circumstances.

 

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is the Commitment Parties’
policy to receive indemnification. You agree to the provisions with respect to
our indemnity and other matters set forth in Exhibit A, which is incorporated by
reference into this Commitment Letter.

 

6. Assignments; Amendments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Exhibit A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Each of the
Commitment Parties, after consultation with you, may assign its commitments and
agreements hereunder, in whole or in part, to any of its affiliates (provided
that such affiliates agree to abide by the confidentiality provisions of
Section 7 of this Commitment Letter) and, as provided above, to any Lender prior
to the Closing Date; provided that, except for (a) assignments between Goldman
Sachs Lending Partners LLC and Goldman Sachs Bank USA and (b) any assignment to
an Additional Agent pursuant to Section 1 of this Commitment Letter, any
assignment by a Commitment Party to any potential Lender (including any
affiliate of the Commitment Party except as set forth in clause (a)) made prior
to the Closing Date shall not relieve such Commitment Party of its obligations
set forth herein to fund on the Closing Date that portion of the commitments so
assigned. Neither this Commitment Letter nor the Fee Letter may be amended or
any term or provision hereof or thereof waived or otherwise modified except by
an instrument in writing signed by each of the parties hereto or thereto, as
applicable, and any term or provision hereof or thereof may be amended or waived
only by a written agreement executed and delivered by all parties hereto or
thereto, as applicable.

 

7. Confidentiality.

Please note that this Commitment Letter and the Fee Letter and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement may not be disclosed to any third party or
circulated or referred to publicly without the prior written consent of the
Commitment Parties party thereto except, after providing written notice to the
applicable Commitment Parties, pursuant to a subpoena or order issued by a court
of competent jurisdiction or by a judicial, administrative or legislative body
or committee or if the Commitment Parties otherwise consent to such disclosure;
provided that we hereby consent to your disclosure of (i) this Commitment
Letter, the Fee Letter and such communications and discussions to the Company’s
and (on a redacted basis reasonably satisfactory to the Arrangers, the Senior
Credit Facilities Administrative Agents and the Bridge Administrative Agent with
respect to the Fee Letter) the Target’s directors, officers, employees, agents,
accountants, legal counsel and other advisors who are directly involved in the
consideration of the Facilities and who have been informed by you of the
confidential nature of such advice and this Commitment Letter and the Fee
Letter, (ii) this Commitment Letter, the Fee Letter and such communications and
discussions as required by applicable law, rule or regulation (including any
public filings of this Commitment Letter or in any prospectus or offering
memorandum related to the Takeout Notes, Takeout Debt or any other offering) or
compulsory legal process (in which case you agree to inform us promptly thereof
to the extent not prohibited by law), (iii) the information contained in Exhibit
B and Exhibit C to Moody’s and S&P, (iv) this Commitment

 

9



--------------------------------------------------------------------------------

Letter and its contents to the extent that such information becomes publicly
available other than by reason of improper disclosure by you in violation of any
confidentiality obligations hereunder, (v) the fees contained in the Fee Letter
as part of a generic disclosure of aggregate sources and uses related to fee
amounts to the extent required in marketing materials, any proxy or other public
filing or any prospectus or other offering memorandum, (vi) this Commitment
Letter, the Fee Letter and the contents hereof or thereof to the extent
necessary to enforce your rights and remedies hereunder or thereunder and
(vii) this Commitment Letter and its contents to prospective lenders or
investors in the Takeout Notes; provided, further, that any such information
described in foregoing clause (i) or (iii) is supplied only on a confidential
basis after consultation with the Commitment Parties. The terms of this
paragraph as they relate to this Commitment Letter (but not the Facilities Fee
Letter or the Agent Fee Letter or any other Fee Letter) shall automatically
terminate one year from the Original Commitment Letter Date.

Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of you or any of your respective
subsidiaries or affiliates; provided that nothing herein will prevent any
Commitment Party from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
self-regulatory or any governmental bank regulatory authority exercising or
purporting to exercise examination or regulatory authority) to inform you
promptly thereof to the extent not prohibited by law), (b) upon the request or
demand of any regulatory authority having or purporting to have jurisdiction
over such person or any of its affiliates, (c) to the extent that such
information is publicly available or becomes publicly available other than by
reason of improper disclosure by such person, (d) to the extent that such
information was already in such Commitment Party’s possession and is not, to
such Commitment Party’s knowledge, subject to any existing confidentiality
obligations that would prohibit such disclosure or was independently developed
by such Commitment Party, (e) to such person’s affiliates (with such Commitment
Party being responsible for such affiliates’ compliance with this paragraph) and
such person’s and its affiliates’ respective officers, directors, partners,
members, employees, legal counsel, independent auditors and other experts or
agents who need to know such information and on a confidential basis, (f) to
potential and prospective Lenders, participants and any direct or indirect
contractual counterparties to any swap or derivative transaction relating to the
Company and its obligations under the Facilities (in each case other than
Disqualified Lenders), in each case, who agree to be bound by similar
confidentiality provisions (including, for the avoidance of doubt, by means of a
click-through or otherwise), (g) to Moody’s and S&P; provided that such
information is limited to Exhibits B and C and is supplied only on a
confidential basis after consultation with you or (h) for purposes of
establishing a “due diligence” defense. Each Commitment Party’s obligation under
this paragraph shall remain in effect until the earlier of (i) one year from the
Original Commitment Letter Date and (ii) the date any definitive Facilities
Documentation is entered into by the Commitment Parties, at which time any
confidentiality undertaking in the definitive Facilities Documentation shall
supersede this provision. Notwithstanding any of the foregoing, each Commitment
Party may disclose the existence of the Facilities and information about the
Facilities to market data collectors, similar services providers to the lending
industry, and service providers to the Commitment Parties in connection with the
administration and management of the Facilities and the other loan documents.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party, together with its respective affiliates
(each, collectively, a “Commitment Party Group”), is a full service financial
services firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, investment research, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, each Commitment Party Group may make or hold a broad array of
investments

 

10



--------------------------------------------------------------------------------

and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including bank loans) for their own account and
for the accounts of their customers and may at any time hold long and short
positions in such securities and/or instruments. In addition, each Commitment
Party Group may at any time communicate independent recommendations and/or
publish or express independent research views in respect of such debt and equity
securities or other financial instruments. Such investment and other activities
may involve securities and instruments of you or the Target or your or its
Affiliates, as well as of other entities and persons and their affiliates which
may (i) be involved in transactions arising from or relating to the engagement
contemplated by this Commitment Letter, (ii) be customers or competitors of you
or the Target or your or its Affiliates, or (iii) have other relationships with
you or the Target or your or its Affiliates. In addition, each Commitment Party
Group may provide investment banking, underwriting and financial advisory
services to such other entities and persons. Each Commitment Party Group may
also co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
your securities or those of such other entities. The transactions contemplated
by this Commitment Letter may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph. Although
each Commitment Party Group in the course of such other activities and
relationships may acquire information about the transaction contemplated by this
Commitment Letter or other entities and persons which may be the subject of the
transactions contemplated by this Commitment Letter, no Commitment Party Group
shall have any obligation to disclose such information, or the fact that such
Commitment Party Group is in possession of such information, to you or to use
such information on the Company’s behalf.

Consistent with their respective policies to hold in confidence the affairs of
its customers, no Commitment Party Group will furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter to any other companies, or use such information in connection with the
performance by such Commitment Party Group of services for any other companies.
Furthermore, you acknowledge that no Commitment Party Group and none of their
respective affiliates has an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.

Each Commitment Party Group may have economic interests that conflict with
yours, or those of your equity holders and/or affiliates. You agree that each
Commitment Party Group will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Commitment Party Group and you or
your equity holders or affiliates. You acknowledge and agree that the
transactions contemplated by this Commitment Letter and the Fee Letter
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Commitment Party Groups, on the
one hand, and you on the other, and in connection therewith and with the process
leading thereto, (i) no Commitment Party Group has assumed an advisory or
fiduciary responsibility in favor of you or your equity holders or affiliates
with respect to the financing transactions contemplated hereby, or in each case,
the exercise of rights or remedies with respect thereto or the process leading
thereto (irrespective of whether such Commitment Party has advised, is currently
advising or will advise you, your equity holders or your affiliates on other
matters) or any other obligation to you except the obligations expressly set
forth in this Commitment Letter and the Fee Letter and (ii) each Commitment
Party Group is acting solely as a principal and not as the agent or fiduciary of
you, your management, equity holders, affiliates, creditors or any other person.
You acknowledge and agree that you have consulted your own legal and financial
advisors to the extent you deemed appropriate and that you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto. You agree that you will not claim that any Commitment
Party Group has rendered advisory services of any nature or respect, or owes you
a fiduciary or similar duty, in connection

 

11



--------------------------------------------------------------------------------

with such transactions or the process leading thereto and you agree to waive, to
the fullest extent permitted by law, any claims that you may have against the
Commitment Parties or any of their respective affiliates for breach of fiduciary
duty or alleged breach of fiduciary duty and agree that neither the Commitment
Parties nor their respective affiliates shall have any liability (whether direct
or indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
equityholders, employees or creditors.

In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing their obligations hereunder and may
exchange with such affiliates information concerning you and other companies
that may be the subject of this arrangement, and such affiliates will be
entitled to the benefits afforded to the Commitment Parties hereunder.

In addition, please note that the Commitment Parties do not provide accounting,
tax or legal advice. Notwithstanding anything herein to the contrary, you and we
(and each of your employees, representatives and other agents) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the Facilities and all materials of any kind (including opinions or
other tax analyses) that are provided to you or us relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure will remain subject to the confidentiality provisions
hereof (and the foregoing sentence will not apply) to the extent reasonably
necessary to enable the parties hereto, their respective affiliates, and their
respective affiliates’ directors and employees to comply with applicable
securities laws. For this purpose, “tax treatment” means U.S. federal or state
income tax treatment, and “tax structure” is limited to any facts relevant to
the U.S. federal income tax treatment of the transactions contemplated by this
Commitment Letter but does not include information relating to the identity of
the parties hereto or any of their respective affiliates.

 

9. Miscellaneous.

Each Commitment Party’s commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Transactions, (ii) the date on
which the Business Combination Agreement has been irrevocably terminated in
accordance with its terms and (iii) the Outside Date (as defined below). Subject
to the provisions of the next paragraph and the terms of the Facilities Fee
Letter, you may terminate this Commitment Letter and/or terminate in whole or in
part each Commitment Party’s commitments hereunder on a pro rata basis. In
addition, (a) each Commitment Party’s commitments hereunder to provide and
arrange the Bridge Loans will be reduced to the extent and in the order of
priority described herein by any issuance of the Takeout Notes or other Takeout
Debt (in each case, in escrow or otherwise) and (b) the aggregate principal
amount of the Bridge Loans shall be automatically reduced on a dollar-for-dollar
basis by the aggregate net cash proceeds of all Equity Offerings consummated
prior to the launch of general syndication of the Bridge Facility.

As used herein, the “Outside Date” shall mean 11:59 p.m. (New York City time) on
June 18. 2018.

The fee and expense reimbursement and alternate transaction fee provisions set
forth in the Facilities Fee Letter and Sections 3, 4, 5 (including Exhibit A),
8, the first paragraph of Section 7 and this Section 9 of this Commitment Letter
will remain in full force and effect in accordance with their terms regardless
of whether the definitive Facilities Documentation is executed and delivered and
notwithstanding the expiration or termination of this Commitment Letter or the
Commitment Parties’ commitments and agreements hereunder; provided that your
obligations under this Commitment Letter and the Fee Letter, other than those
provisions relating to confidentiality, the syndication of the Facilities and
provision of information in connection therewith (other than your obligations to
assist us with the syndication of the Facilities prior to the Syndication Date
and to supplement Information and financial projections in accordance therewith)
and the payment of annual agency fees to the Senior Credit Facilities
Administrative

 

12



--------------------------------------------------------------------------------

Agents and the Bridge Administrative Agent, shall automatically terminate and be
superseded by the terms of the definitive Facilities Documentation to the extent
covered thereby, upon the initial funding thereunder and the payment of all
amounts owing at such time hereunder and under the Fee Letter.

Notwithstanding anything in Section 7 to the contrary, the Arrangers may place
advertisements in financial and other newspapers and periodicals or on a home
page or similar place for dissemination of information on the Internet or World
Wide Web as they may choose, and circulate similar promotional materials, after
the closing of the Combination in the form of a “tombstone” or otherwise
describing the names of you and your affiliates, and the amount, type and
closing date of the Combination, all at expense of the Arrangers and in each
case in consultation with you.

Each party hereto agrees for itself and its affiliates that any suit or
proceeding arising in respect to this Commitment Letter or the Commitment
Parties’ commitments or agreements hereunder or the Fee Letter will be heard
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state or federal
court located in the Borough of Manhattan in the City of New York, and each
party hereto agrees to submit to the exclusive jurisdiction of, and to venue in,
such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of the Commitment Parties’ commitments
or agreements or any matter referred to in this Commitment Letter or the Fee
Letter is hereby waived by the parties hereto. This Commitment Letter and the
Fee Letter will be governed by and construed in accordance with the laws of the
State of New York; provided, however, that (i) the interpretation of the
definition of Comet Material Adverse Effect and whether or not a Comet Material
Adverse Effect has occurred, (ii) the determination of the accuracy of any
Specified Business Combination Agreement Representations and whether as a result
of any inaccuracy thereof you (or your affiliates) have the right to terminate
your (or their) obligations under the Business Combination Agreement or to
decline to consummate the Combination (in each case in accordance with the terms
of the Business Combination Agreement) as a result of a breach of such
representation or warranty and (iii) the determination of whether the
transactions contemplated by the Business Combination Agreement have been
consummated in accordance with the terms of the Business Combination Agreement,
in each case, shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to any choice or conflicts of law
provisions thereof that would result in the application of the laws of any other
jurisdiction.

In respect of any judgment or order given or made for any amount due in
connection with this Commitment Letter or the Fee Letter that is expressed and
paid in a currency (the “judgment currency”) other than U.S. Dollars, you will
indemnify the Arrangers against any loss incurred by the Arrangers as a result
of any variation as between (i) the rate of exchange at which the U.S. Dollar
amount is converted into the judgment currency for the purpose of such judgment
or order and (ii) the rate of exchange at which the Arrangers are able to
purchase U.S. Dollars with the amount of the judgment currency actually received
by the Arrangers. The foregoing indemnity will constitute a separate and
independent obligation of yours and will survive any termination of this
Commitment Letter, and will continue in full force and effect notwithstanding
any such judgment or order as aforesaid. The term “rate of exchange” will
include any premiums and costs of exchange payable in connection with the
purchase of or conversion into U.S. Dollars.

Each of the parties hereto agrees that (i) this Commitment Letter is a valid,
binding and enforceable agreement with respect to the subject matter contained
herein, including an agreement of each party to negotiate in good faith the
Facilities Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the commitments
provided hereunder are subject only to conditions precedent as expressly
provided in the first paragraph of Section 2 above and in Exhibit D hereto, and
(ii) the Fee Letter is a valid, binding and enforceable agreement of the parties
thereto with respect to the subject matter set forth therein.

 

13



--------------------------------------------------------------------------------

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) the Commitment Parties and each Lender may be
required to obtain, verify and record information that identifies the Company
and each of the other Guarantors, which information includes the name and
address of the Company and each of the other Guarantors and other information
that will allow the Commitment Parties and each Lender to identify the Company
and each of the other Guarantors in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
for the Commitment Parties and each Lender. You hereby acknowledge and agree
that the Arrangers shall be permitted to share any or all such information with
the Lenders.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf or tif format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter, the Fee Letter, and any
other agreement entered into by the parties hereto on the date hereof set forth
the entire understanding of the parties with respect thereto and supersede any
prior written or oral agreements among the parties hereto with respect to any of
the matters referred to in this Commitment Letter.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter, on or before 11:59 p.m. New York City time on April 4, 2018,
whereupon this Commitment Letter and the Fee Letter will become binding
agreements between you and the Commitment Parties party thereto. If the
Commitment Letter and the Fee Letter have not been signed and returned as
described in the preceding sentence by such date, this offer will terminate on
such date. We look forward to working with you on this transaction.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

Very truly yours, BARCLAYS BANK PLC By:   /s/ Craig Molson   Name: Craig Molson
  Title: MD

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Attachment to Commitment Letter

BARCLAYS BANK PLC

Term Loan Facility Commitment Percentage: 35.438%

Revolving Facility Commitment Amount: $80,000,000

Revolving Facility LC Issuing Lender sublimit: $0

LC Facility Commitment Amount: $120,000,000

LC Facility Issuing Lender sublimit: $0

Bridge Facility Commitment Percentage: 34.838%

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

By:   /s/ Gary Herzog   Name: Gary Herzog   Title: Managing Director

 

By:   /s/ Paul Brown   Name: Paul Brown   Title: Managing Director

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Attachment to Commitment Letter

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

Term Loan Facility Commitment Percentage: 35.438%

Revolving Facility Commitment Amount: $250,000,000

Revolving Facility LC Issuing Lender sublimit : $50,000,000

LC Facility Commitment Amount: $200,000,000

LC Facility Issuing Lender sublimit: $750,000,000

Bridge Facility Commitment Percentage: 34.838%

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:   /s/ Robert Ehudin  

Name: Robert Ehudin

Title: Authorized Signatory

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Attachment to Commitment Letter

GOLDMAN SACHS BANK USA

Term Loan Facility Commitment Percentage: 7.875%

Revolving Facility Commitment Amount: $0

Revolving Facility LC Issuing Lender sublimit: $0

LC Facility Commitment Amount: $100,000,000

LC Facility Issuing Lender sublimit: $0

Bridge Facility Commitment Percentage: 7.742%

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

ABM AMRO CAPITAL USA LLC By:   /s/ John Sullivan  

Name: John Sullivan

Title: Managing Director

By:   /s/ Justin K. Martin  

Name: Justin K. Martin

Title: Vice President

[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------

Attachment to Commitment Letter

ABM AMRO CAPITAL USA LLC

Term Loan Facility Commitment Percentage: 4.666%

Revolving Facility Commitment Amount: $109,400,000

Revolving Facility LC Issuing Lender sublimit: $0

LC Facility Commitment Amount: $240,600,000

LC Facility Issuing Lender sublimit: $0

Bridge Facility Commitment Percentage: 6.000%

[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------

MUFG BANK LTD. By:   /s/ James Gorman  

Name: James Gorman

Title: Managing Director

[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------

Attachment to Commitment Letter

MUFG BANK LTD.

Term Loan Facility Commitment Percentage: 9.333%

Revolving Facility Commitment Amount: $145,000,000

Revolving Facility LC Issuing Lender sublimit: $0

LC Facility Commitment Amount: $217,500,000

LC Facility Issuing Lender sublimit: $0

Bridge Facility Commitment Percentage: 9.333%

[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:   /s/ James S. Wolfe  

Name: James S. Wolfe

Title:  Managing Director – Head of Global Leveraged Finance

[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------

Attachment to Commitment Letter

ROYAL BANK OF CANADA

Term Loan Facility Commitment Percentage: 5.000%

Revolving Facility Commitment Amount: $0

Revolving Facility LC Issuing Lender sublimit: $0

LC Facility Commitment Amount: $100,000,000

LC Facility Issuing Lender sublimit: $0

Bridge Facility Commitment Percentage: 5.000%

[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK By:   /s/ Daniel Mattern  

Name: Daniel Mattern

Title: Associate Director – Standard Chartered Bank

[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------

Attachment to Commitment Letter

STANDARD CHARTERED BANK

Term Loan Facility Commitment Percentage: 2.250%

Revolving Facility Commitment Amount: $31,250,000

Revolving Facility LC Issuing Lender sublimit: $0

LC Facility Commitment Amount: $68,750,000

LC Facility Issuing Lender sublimit: $0

Bridge Facility Commitment Percentage: 2.250%

[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE: MCDERMOTT INTERNATIONAL,
INC.

By:   /s/ Stuart A. Spence

 

Name: Stuart A. Spence

Title: EVP and CFO

[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A

In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Company or the
Target, in connection with or as a result of either this arrangement or any
matter referred to in this Commitment Letter or the Fee Letter (collectively,
the “Letters”), the Company agrees to periodically reimburse each Commitment
Party for its reasonable and documented legal and other expenses (limited in
respect of legal expenses to the reasonable and documented expenses of one firm
of counsel for all Indemnified Persons (as defined below) taken as a whole and
one firm of local counsel in each appropriate jurisdiction (and, in the case of
an actual or perceived conflict of interest where the person affected by such
conflict retains its own counsel, of another firm of counsel for such affected
person in each relevant jurisdiction)) incurred in connection therewith. The
Company also agrees to indemnify and hold each Commitment Party and its
officers, directors, employees, agents, members and affiliates (and successors
and assigns) (each such person, an “Indemnified Person”) harmless against any
and all losses, claims, damages or liabilities to any such Indemnified Person in
connection with or as a result of either this arrangement or any matter referred
to in the Letters (whether or not such investigation, litigation, claim or
proceeding is brought by you, your equity holders or creditors or an Indemnified
Person and whether or not any such Indemnified Person is otherwise a party
thereto), except to the extent that such loss, claim, damage or liability
(x) has been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from (i) the gross negligence, bad faith or
willful misconduct of such Indemnified Person or any of its controlled
affiliates or controlling persons or any of the officers, directors, employees,
agents or members of any of the foregoing in performing the services that are
the subject of the Letters or (ii) a material breach of the funding obligations
of such Commitment Party under the Letters or (y) has resulted from a dispute
solely among the Commitment Parties that does not involve an act or omission by
the Company or any of its affiliates and is not brought against such Commitment
Party in its capacity as an agent or arranger or similar role under any
Facility. If for any reason the foregoing indemnification is unavailable to any
Commitment Party or insufficient to hold it harmless, then the Company will
contribute to the amount paid or payable by the Commitment Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of (i) the Company and its affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) such Commitment Party on the other hand in the matters contemplated by the
Letters as well as the relative fault of (i) the Company and its affiliates,
shareholders, partners, members or other equity holders and (ii) such Commitment
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Company under this paragraph will be in addition to any
liability which the Company may otherwise have, will extend upon the same terms
and conditions to any affiliate of a Commitment Party and the partners, members,
directors, agents, employees and controlling persons (if any), as the case may
be, of such Commitment Party and any such affiliates, and will be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, each Commitment Party and each other Indemnified
Person. The Company also agrees that neither any Indemnified Person nor any of
its affiliates, partners, members, directors, agents, employees or controlling
persons will have any liability based on its or their exclusive or contributory
negligence to the Company or any person asserting claims on behalf of or in
right of the Company or any other person in connection with or as a result of
either this arrangement or any matter referred to in the Letters, except to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Company or their respective affiliates, shareholders, partners or other equity
holders have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnified Person in performing the services that
are the subject of the Letters. The parties hereto agree that in no event will
any Indemnified Person or any other party have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such Indemnified Person’s or such other party’s activities related to the
Letters; provided that, nothing contained in this sentence shall limit your
indemnification and reimbursement obligations to the extent expressly set forth
herein.

 

Exhibit A-1



--------------------------------------------------------------------------------

The Company will not be required to indemnify any Indemnified Person for any
amount paid or payable by such Indemnified Person in the settlement of any
action, proceeding or investigation without the Company’s consent, which consent
will not be unreasonably withheld, conditioned or delayed; provided that the
foregoing indemnity will apply to any such settlement in the event that the
Company was offered the ability to assume the defense of the action that was the
subject matter of such settlement and elected not to so assume; provided,
further, that if there is a final and non-appealable judgment by a court of
competent jurisdiction, you agree to indemnify and hold harmless each
Indemnified Person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with the other provisions of this Exhibit A. The provisions of this Exhibit A
will survive any termination of the commitments or completion of the arrangement
provided by the Letters.

 

Exhibit A-2



--------------------------------------------------------------------------------

Exhibit B

Senior Term Loan Facility

Senior Revolving Credit Facility

Senior Letter of Credit Facility

Summary of Terms and Conditions

This Summary outlines certain terms of the Senior Credit Facilities referred to
in the Commitment Letter, of which this Exhibit B is a part. Certain capitalized
terms used herein are defined in the Commitment Letter.

 

Parent:

McDermott International, Inc., a Panamanian corporation (the “Company”).

 

Borrowers:

McDermott Technology, B.V., a wholly owned subsidiary of the Company organized
in the Netherlands (the “Dutch Borrower”), McDermott Technology (Americas),
Inc., a Delaware corporation (“US Borrower 1”) and McDermott Technology (US),
Inc., a Delaware corporation (“US Borrower 2” and together with the Dutch
Borrower and US Borrower 1, the “Borrower”); provided that the Company may, if
satisfactory to the Lead Arrangers, include an entity (which may be the Company)
organized in Panama, as a co-borrower.

 

Guarantors:

Subject to the limitations set forth below in this section, all obligations of
(i) the Borrowers under the Senior Credit Facilities (the “Borrower
Obligations”) and (ii) the Company and its subsidiaries under interest rate
protection, commodity trading or hedging, currency exchange or other hedging or
swap arrangements or cash management arrangements entered into with a person
that is either of the Senior Credit Facilities Administrative Agents (as defined
below) or any Lender or any affiliate of either of the Senior Credit Facilities
Administrative Agents or any Lender, in each case, at the time of entering into
such arrangements or in existence on the Closing Date (the “Hedging/Cash
Management Arrangements”) will be unconditionally guaranteed jointly and
severally on a senior secured basis (the “Guarantees”), by the Company and each
existing and subsequently acquired or organized direct or indirect wholly-owned
restricted subsidiary of the Company (other than any Excluded Subsidiary
referred to below) (all companies which provide guarantees, collectively, the
“Guarantors” and, together with the Borrower, the “Credit Parties”).

 

  For purposes hereof, “Excluded Subsidiaries” shall be defined to include, at
any time, (a) any subsidiary that is an immaterial subsidiary or a non-wholly
owned subsidiary, (b) any non-U.S. subsidiary if at such time such guarantee
would result in any breach of any law or regulation (or analogous restriction)
of the jurisdiction of organization of such subsidiary or result in a
substantial risk to the officers or directors of such Person or a civil or
criminal liability, and (c) any subsidiary under circumstances where the Senior
Credit Facilities Administrative Agents determine in their sole discretion (in
consultation with the Company) that the cost, burden, difficulty or

 

Exhibit B-1



--------------------------------------------------------------------------------

  consequence of providing such Guarantee at such time is excessive in relation
to the value afforded thereby. If any wholly-owned subsidiary of the Company is
an Excluded Subsidiary solely as a result of clause (b) of the preceding
sentence, the Company shall use commercially reasonable efforts (as determined
by the Senior Credit Facilities Administrative Agents) to obtain the relevant
governmental or third party consent or other authority to permit such subsidiary
to become a Guarantor or to mitigate such risk of liability.

 

  The Senior Credit Facilities Documentation will contain appropriate exclusions
and related provisions (including keepwell or similar provision) regarding
guarantees and other credit support to be provided in respect of swap
obligations by any Guarantor that is not an “eligible contract participant” as
defined in the Commodity Exchange Act, as amended, and regulations thereunder.

Joint Lead Arrangers and

Joint Lead Bookrunners:

Subject to the Company’s Designation Right, Barclays Bank PLC (“Barclays”),
Crédit Agricole Corporate and Investment Bank (“CACIB”), Goldman Sachs Bank USA,
ABN AMRO Capital USA LLC, MUFG Bank LTD. and Royal Bank of Canada will act as
joint lead arrangers and joint lead bookrunners (in such capacities, the “Lead
Arrangers”) for the Senior Credit Facilities and will perform the duties
customarily associated with such roles.

 

Co-Manager:

Subject to the Company’s Designation Right, Standard Chartered Bank will act as
co-manager for the Senior Credit Facilities.

Administrative Agent

and Collateral Agent:

(i) Barclays will act as sole and exclusive administrative agent (in such
capacity, the “Term Loan Administrative Agent”) in respect of the Term Loan
Facility (as defined below) and will perform the duties customarily associated
with such role, (ii) CACIB will act as sole and exclusive administrative agent
in respect of the Revolving Facility and the LC Facility (in such capacity, the
“Revolving and LC Facilities Administrative Agent” and, together with the Term
Loan Administrative Agent, the “Senior Credit Facilities Administrative Agents”)
and will perform the duties customarily associated with such roles and
(iii) CACIB will act as sole and exclusive collateral agent (in such capacity,
the “Collateral Agent”) in respect of the Senior Credit Facilities and will
perform the duties customarily associated with such role.

 

Documentation Agent:

One or more financial institutions selected by the Lead Arrangers in
consultation with the Company.

 

Syndication Agents:

One or more financial institutions selected by the Lead Arrangers in
consultation with the Company.

 

Lenders:

Various banks, financial institutions and institutional lenders selected by the
Lead Arrangers, excluding any Disqualified Lender and, in respect of the
Revolving Facility and the LC Facility, reasonably acceptable to the Company
(each, a “Lender” and, collectively, the “Lenders”).

 

Exhibit B-2



--------------------------------------------------------------------------------

Term Loan Facility:

A $2,260 million senior secured first lien term loan facility (the “Term Loan
Facility” and the loans thereunder, the “Term Loans”).

 

  Commitments under the Term Loan Facility will be automatically and permanently
reduced in full if the Company exercises its Reallocation Option (as defined
below).

 

  Purpose and Use of Proceeds: On the Closing Date, the proceeds of the Term
Loan Facility will be used (i) to finance in part the Combination (including the
repayment of all existing indebtedness for borrowed money of the Target and the
cash collateralization of existing financial and performance letters of credit
issued under any revolving or letter of credit facility of the Target (other
than certain bilateral letter of credit facilities and immaterial
indebtedness)), the repayment of all existing indebtedness for borrowed money of
the Company and the cash collateralization, replacement or backstop of existing
financial and performance letters of credit issued under any revolving or letter
of credit facility of the Company (other than certain bilateral letter of credit
facilities and immaterial indebtedness), (ii) the payment of fees and expenses
in connection with the Transactions and (iii) to support the issuance, via 103%
cash collateralization, of Performance Letters of Credit and Financial Letters
of Credit (in each case as defined in the Existing Company Credit Agreement (as
hereinafter defined)) with a sub-limit of $250 million in respect of Financial
Letters of Credit, available in U.S. dollars (collectively, the “Term Letters of
Credit”) to support obligations of the Company and any direct or indirect
subsidiary of the Company. In furtherance of clause (iii) of the immediately
preceding sentence, on the Closing Date, a portion of the proceeds of the Term
Loan Facility will be used by the Borrower (together with cash on hand and other
available sources of cash) to cash fund in an amount equal to approximately 103%
of $310 million, an interest-bearing cash collateral accounts established with a
depository bank in the name of the Borrower and invested in cash and cash
equivalents as directed, absent an Event of Default, by the Borrower (with any
gains or losses being for the account of the Borrower) (the “Cash Collateral
Account”).

 

  Availability: The Term Loan Facility will be available in one drawing on the
Closing Date. Amounts borrowed under the Term Loan Facility that are repaid or
prepaid may not be reborrowed.

 

 

Maturity and Amortization: The maturity date of the Term Loan Facility will be
the 7th anniversary of the Closing Date (the “Term Maturity Date”); provided
that if, on the date that is six months prior to the date of the scheduled
maturity date of the Takeout Notes (such date, the “Springing Term Maturity
Date”), (x) the Senior Secured Leverage Ratio (to be defined in a mutually
acceptable manner and shall

 

Exhibit B-3



--------------------------------------------------------------------------------

 

include all Leverage Ratio Debt (as defined in the Existing Company Credit
Agreement) that is secured by a Lien on the assets of the Company or any of its
restricted subsidiaries; provided that, the Senior Secured Leverage Ratio shall
be calculated net of the amount of funds on deposit in the Cash Collateral
Account) is greater than or equal to 1.00:1.00 and (y) the aggregate outstanding
principal amount of the Takeout Notes is greater than $350,000,000.00, the Term
Maturity Date shall be the Springing Term Maturity Date. The outstanding
principal amount of the Term Loan Facility will be payable in equal quarterly
amounts of 1.00% per annum prior to the Term Maturity Date, with the remaining
balance, together with all other amounts owed with respect thereto, payable on
the Term Maturity Date.

 

Cash Secured Letters of Credit:

Amounts on deposit in the Cash Collateral Account for the benefit of the Funded
LC Issuing Lenders will secure (i) the Borrower’s obligations in respect of Term
Letters of Credit on a super-priority basis and (ii) the other obligations of
the Borrower and the Guarantors under the Senior Credit Facilities on a
second-priority basis for the secured parties under the Senior Credit Facilities
Documentation. The Borrower shall cause the balance of the Cash Collateral
Account at all times to equal at least 103% of the face amounts of all undrawn
Term Letters of Credit plus all unpaid reimbursement obligations with respect
thereto (the “Senior Funded LC Exposure Amount”).

 

  Term Letters of Credit will be issued by one or more Lenders (or affiliates of
such Lenders) under any of the Senior Credit Facilities which have agreed in
writing to be an issuing bank and to issue Term Letters of Credit and that are
reasonably acceptable to the Company and the Term Loan Administrative Agent
(each in such capacity, a “Funded LC Issuing Lender”); provided that no Funded
LC Issuing Lender shall be required to issue trade or commercial letters of
credit or bank guarantees without its consent and each Term Letter of Credit
must comply with the relevant Funded LC Issuing Lender’s internal policies with
respect thereto. Each Term Letter of Credit shall expire not later than the
earlier of (a) 12 months after its date of issuance or such longer period of
time as may be agreed by the applicable Funded LC Issuing Lender and (b) the
fifth business day prior to the Term Maturity Date; provided that any Term
Letter of Credit may provide for renewal thereof for additional periods of up to
12 months or such longer period as may be agreed by the applicable Funded LC
Issuing Lender (which in no event shall extend beyond the date referred to in
clause (b) above, except pursuant to arrangements reasonably acceptable to the
relevant Funded LC Issuing Lender).

 

  Drawings under any Term Letters of Credit shall be reimbursed by the Borrower
on the next succeeding business day if notice of such drawing is received prior
to 11:00 a.m. or not later than 10:00 a.m. on the second business day following
the date of such notice if such notice is received after 11:00 a.m. To the
extent that the Borrower does not reimburse the applicable Funded LC Issuing
Lender by such time, funds shall be drawn from the Cash Collateral Account to so
reimburse the applicable Funded LC Issuing Lender.

 

Exhibit B-4



--------------------------------------------------------------------------------

  The Borrower shall have the right (a) (subject to the requirements under
“Mandatory Prepayments” as set forth below) to reduce the amount of cash
deposited in the Cash Collateral Account from time to time to the extent of any
excess of such funds over the Senior Funded LC Exposure Amount, and such amounts
shall be applied to prepay the Term Loan Facility and (b) to increase the
commitment of any Funded LC Issuing Lender in respect of Term Letters of Credit
with the consent of such Funded LC Issuing Lender, in its sole discretion.

 

  No Funded LC Issuing Lender shall have any obligation to issue any Term Letter
of Credit if the Senior Funded LC Exposure Amount in respect of Term Letters of
Credit issued by it exceeds (or upon issuance of such Term Letter of Credit
would exceed) the aggregate commitments of such Funded LC Issuing Lender in
respect of Term Letters of Credit.

 

Revolving Facility:

A $1,000 million senior secured revolving credit facility (the “Revolving
Facility” and the loans thereunder, the “Revolving Credit Loans”). The Revolving
Facility may be utilized for Financial Letters of Credit and Performance Letters
of Credit with a sub-limit of $200 million in respect of Financial Letters of
Credit) (the “Revolving Letters of Credit”).

 

  Purpose and Use of Proceeds: The proceeds of borrowings under the Revolving
Facility will be used by the Company and its subsidiaries for working capital,
capital expenditures and for other general corporate purposes (including
permitted acquisitions); provided that the amount of the Revolving Facility
available to be utilized on the Closing Date shall be subject to the limitation
set forth immediately below.

 

  Availability: The Revolving Facility will be made available on the Closing
Date in an amount not to exceed $75 million to fund working capital. After the
Closing Date, the Revolving Facility will be available to provide for the
ongoing working capital requirements of the Company and its subsidiaries and for
general corporate purposes. Amounts borrowed may be repaid and reborrowed until
the Revolving Facility Maturity Date.

 

  Additionally, subject to the second proviso under the “Letters of Credit”
section below, Revolving Letters of Credit may be issued on the Closing Date in
order to backstop or replace existing letters of credit outstanding on the
Closing Date (including by “grandfathering” such existing letters of credit if
the issuer thereof is a Lender under the Revolving Facility).

 

  Maturity and Amortization: The Revolving Facility will mature, and lending
commitments will terminate, on the 5th anniversary of the Closing Date (the
“Revolving Facility Maturity Date”).

 

Exhibit B-5



--------------------------------------------------------------------------------

  In connection with the Revolving Facility, the Revolving and LC Facilities
Administrative Agent (in such capacity, the “Swingline Lender”) will make
available to the Borrower a swingline facility under which Borrower may make
short-term borrowings (on same-day notice) of up to $50 million under the
Revolving Facility. Except for purposes of calculating the commitment fee
described in Annex I hereto, any such swingline borrowings will reduce
availability under the Revolving Facility on a dollar-for-dollar basis.

 

  Each Lender under the Revolving Facility (each, a “Revolving Lender”) shall,
promptly upon request by the Swingline Lender, fund to the Swingline Lender its
pro rata share of any swingline borrowings.

Letter of Credit

Facility:

A $1,390 million senior secured letter of credit facility (the “LC Facility”)
for the purpose of issuing Performance Letters of Credit (any such Performance
Letter of Credit, the “LC Facility Letters of Credit”). Prior to the Closing
Date, subject to receipt of commitments therefor, the Company may elect to
increase commitments under the LC Facility dollar for dollar to match any
concurrent decrease in the Term Loan Facility in an aggregate principal amount
of up to $310 million (the “Reallocation Option”). Commitments under the
Reallocation Option may be made by existing Lenders or other lenders in
consultation with the Lead Arrangers; provided that no Lender hereunder is
obligated to provide commitments under the Reallocation Option.

 

  Purpose and Use of Proceeds: The LC Facility Letters of Credit will be used by
the Company and its subsidiaries to support performance obligations of the
Company and any direct or indirect subsidiary or joint venture of the Company.

 

  Availability: The LC Facility will be made available on the Closing Date to
issue LC Facility Letters of Credit in order to backstop or replace existing
letters of credit outstanding on the Closing Date (including by “grandfathering”
such existing letters of credit if the issuer thereof is a Lender under the LC
Facility).

 

  Maturity and Amortization: The LC Facility will mature, and lending
commitments will terminate, on the 5th anniversary of the Closing Date (the “LC
Facility Maturity Date”).

 

Letters of Credit:

LC Facility Letters of Credit and Revolving Letters of Credit (collectively, the
“Letters of Credit”) will be issued for the account of the Company to support
obligations of any of its subsidiaries or joint ventures by one or more Lenders
(or affiliates of such Lenders) under the applicable facility that agree to
issue Letters of Credit and that are reasonably acceptable to the Company and
the Revolving and LC Facilities Administrative Agent (each, an “Issuing
Lender”); provided that no Issuing Lender shall be required to issue trade or
commercial letters of credit or bank guarantees without its consent and each
such

 

Exhibit B-6



--------------------------------------------------------------------------------

 

Letter of Credit must comply with the relevant Issuing Lender’s internal
policies with respect thereto; provided, further, that no Revolving Letters of
Credit may be issued if there is capacity under the Term Letters of Credit to
issue such letter of credit. Each Letter of Credit shall expire not later than
the earlier of (a) 12 months after its date of issuance or such longer period of
time as may be agreed by the applicable Issuing Lender and (b) unless such
Letter of Credit has been cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender, the fifth
business day prior to the LC Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable; provided that any Letter of Credit may provide for
renewal thereof for additional periods of up to 12 months or such longer period
of time as may be agreed by the applicable Issuing Lender (which in no event
shall extend beyond the date referred to in clause (b) above, except to the
extent cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the relevant Issuing Lender).

 

  Drawings under any Letter of Credit shall be reimbursed by the Borrower not
later than the date that is the next succeeding business day if notice of such
drawing is received by the Borrower from the relevant Issuing Lender prior to
11:00 a.m., or not later than 10:00 a.m. on the second business day following
the date of such notice if such notice is received after 11:00 a.m. To the
extent that the Borrower does not reimburse the Issuing Lender within the time
period specified above, the Lenders under the Revolving Facility or LC Facility,
as applicable, shall be irrevocably obligated to reimburse the Issuing Lender
pro rata based upon their respective LC Facility commitments or Revolving
Facility commitments, as applicable. If a Lender becomes a defaulting Lender,
then the Letter of Credit exposure of such defaulting Lender will automatically
be reallocated among the non-defaulting Lenders pro rata in accordance with
their commitments under the LC Facility or Revolving Facility, as applicable, up
to an amount such that the Letter of Credit exposure of such non-defaulting
Lender does not exceed its commitments under the LC Facility or the Revolving
Facility, as applicable. In the event that such reallocation does not fully
cover the Letter of Credit exposure of such defaulting Lender, the Revolving and
LC Facilities Administrative Agent or any Issuing Lender may require the
Borrower to cash collateralize such “uncovered” exposure in respect of each
outstanding Letter of Credit, and no Issuing Lender will have any obligation to
issue new Letters of Credit, or to extend, renew or amend existing Letters of
Credit to the extent the LC Facility Letter of Credit or Revolving Letter of
Credit exposure, as applicable, would exceed the commitments of the
non-defaulting Lenders under the LC Facility or Revolving Facility, as
applicable, unless such “uncovered” exposure is cash collateralized to the
Issuing Lender’s reasonable satisfaction.

 

Incremental Facility:

After the Closing Date, the Borrower will have the right to (A) increase
revolving credit commitments under the Senior Credit Facilities Documentation
(each such increase, an “Incremental Revolving Facility”) and (B) incur
incremental commitments consisting of one or

 

Exhibit B-7



--------------------------------------------------------------------------------

 

more increases to the Term Loan Facility and/or incremental term loan facilities
under the Senior Credit Facilities Documentation (each such increase or
incurrence, an “Incremental Term Loan Facility” and, together with each
Incremental Revolving Facility, collectively, the “Incremental Facilities”) in
an aggregate amount not to exceed (x) the sum of (I) $400 million, plus (II) the
lesser of (1) the amount of any voluntary prepayments of the Term Loan Facility
(to the extent not included in calculating the Additional LC Capacity (as
defined below)) and any Incremental Term Loan Facilities (in each case to the
extent not funded with the proceeds of long term debt or replaced with revolving
commitments) and (2) $1,750,000,000.00, plus (III) any voluntary permanent
commitment reductions of the Revolving Facility or Incremental Revolving
Facilities prior to the date of any such incurrence (to the extent not funded
with the proceeds of long term debt or replaced with revolving commitments),
subject to, in the case of this clause (x), the Senior Secured Leverage Ratio
not exceeding the Senior Secured Leverage Ratio as of the Closing Date on a pro
forma basis on the date of incurrence and for the most recent determination
period, after giving effect to such Incremental Facility and any acquisition
consummated concurrently therewith and other customary and appropriate pro forma
adjustment events (assuming that all commitments under any Incremental Revolving
Facility and the Revolving Facility were fully drawn) and (y) $400,000,000.00,
subject to, in the case of this clause (y), a Secured Leverage Ratio that is at
least 0.50:1.00 less than the Closing Secured Leverage Ratio on a pro forma
basis on the date of incurrence and for the most recent determination period,
after giving effect to such Incremental Facility and any acquisition consummated
concurrently therewith (assuming that all commitments under any Incremental
Revolving Facility and the Revolving Facility were fully drawn after giving
effect thereto) (the sum of applicable amounts under clauses (x) and (y), the
“Available Incremental Amount”), in each case on terms and subject to conditions
to be agreed; provided that (i) the Borrower may incur the Available Incremental
Amount under clauses (x) and (y) in such order as it may elect in its sole
discretion, (ii) any Incremental Facility will share pari passu or on a junior
lien basis in the Collateral or be unsecured; (iii) no existing Lender will be
obligated to provide any portion of any Incremental Facility; (iv) (a) no
default or event of default exists or would exist after giving effect to any
Incremental Facility and (b) all representations and warranties are true and
correct in all material respects and would be true and correct in all material
respects after giving effect thereto (or, in each case, if such representation
or warranty (i) is qualified by or subject to materiality or a “material adverse
change,” “material adverse effect” or similar term or qualification, in all
respects or (ii) expressly relates to a given date or period, shall be true and
correct in all material respects (without duplication of any materiality
qualifiers set forth therein) as of the respective date or for the respective
period, as the case may be); (v) the Financial Covenants would be satisfied on a
pro forma basis on the date of incurrence and for the most recent determination
period, after giving effect to such Incremental Facility (assuming that all
commitments under any

 

Exhibit B-8



--------------------------------------------------------------------------------

 

Incremental Revolving Facility, as applicable, were fully drawn) and other
customary and appropriate pro forma adjustment events, including any
acquisitions or dispositions after the beginning of the relevant determination
period but prior to or simultaneously with the incurrence of such Incremental
Facility; (vi) if such Incremental Facility is an Incremental Term Loan
Facility, (a) the yield (as reasonably determined by the Term Loan
Administrative Agent taking into account interest margins, minimum LIBOR Rate,
minimum Base Rate, upfront fees and OID on such term loans with upfront fees and
OID equated to interest margins based on assumed four-year life-to-maturity but
excluding customary arrangement, syndication and commitment fees) applicable to
such Incremental Term Loan Facility will not be more than 50 basis points above
the yield for the Term Loan Facility (as reasonably determined by the Term Loan
Administrative Agent consistent with the above (but including only those upfront
fees or OID paid generally to all of the Lenders under the Term Loan Facility at
the time of the incurrence of the Term Loan Facility)) unless the yield with
respect to the Term Loan Facility is increased by an amount equal to the
difference between the yield with respect to such Incremental Term Loan Facility
less 50 basis points and the yield for the Term Loan Facility, (b) the maturity
date applicable to such Incremental Term Loan Facility that is secured on a pari
passu basis with the Term Loan Facility will not be earlier than the latest
maturity date of any other facility under the Senior Credit Facilities
Documentation at the time of incurrence of such Incremental Term Loan Facility,
(c) the maturity date applicable to such Incremental Term Loan Facility that is
secured on junior basis or is unsecured will not be earlier than 91 days after
the latest maturity date of any other facility under the Senior Credit
Facilities Documentation, (d) the weighted average life to maturity of such
Incremental Term Loan Facility will not be shorter than the weighted average
life to maturity of any other facility under the Senior Credit Facilities
Documentation at the time of incurrence of such Incremental Term Loan Facility
and (e) all other terms of such Incremental Term Loan Facility, if not
consistent with the terms of the Term Loan Facility, will be as agreed upon
between the Borrower and the lenders providing such Incremental Term Loan
Facility and will be reasonably acceptable to the Term Loan Administrative
Agent, except that such other terms may not be more restrictive to the Company
and the other Credit Parties, taken as a whole, than those applicable to the
Term Loan Facility, unless such more restrictive terms (1) are also added for
the benefit of the corresponding existing Lenders, (2) are applicable only after
the latest maturity date of any then-existing facility under the Senior Credit
Facilities Documentation or (3) are otherwise reasonably satisfactory in all
respects to the Term Loan Administrative Agent and (vii) if such Incremental
Facility is an Incremental Revolving Facility, the Incremental Revolving
Facility shall be on terms and pursuant to documentation applicable to the
Revolving Facility; provided that the applicable margin applicable thereto may
be increased if necessary to be consistent with that for the Incremental
Revolving Facility. The proceeds of each Incremental Facility may be used to
provide for the ongoing working capital requirements of the Company and its
subsidiaries and for general corporate purposes and permitted acquisitions.

 

Exhibit B-9



--------------------------------------------------------------------------------

Incremental LC Facility

After the Closing Date, the Borrower will have the right to increase commitments
with respect to the LC Facility under the Senior Credit Facilities Documentation
(each such increase, an “Incremental LC Facility”) in an aggregate amount not to
exceed the Available Floating LC Amount. The “Available Floating LC Amount”
shall be equal to (a) the sum of (x) $500 million, plus (y) the lesser of
(I) the aggregate amount of any permanent repayment of the Term Loans made
pursuant to the fourth paragraph of “Cash Secured Letters of Credit” or the last
paragraph of “Mandatory Payments” (which, in the case of increases in respect of
the last paragraph of “Mandatory Prepayments,” shall not increase the amount
under this clause (a) until after the Term Loans have been repaid in an amount
equal to $1,750,000,000.00 and any Term Loans under any Incremental Term Loan
Facility have been repaid and (II) $310 million less (z) the aggregate net
amount of all increases to the commitments under the LC Facility since the
Closing Date (the amount under this clause (a), the “Additional LC Capacity”),
less (b) the aggregate amount of letters of credit, bank guarantees and similar
obligations issued under bilateral facilities which are secured by Collateral
and any other usage of the Available Floating LC Amount.

 

  Any Incremental LC Facility will be on terms and pursuant to the documentation
applicable to the LC Facility provided that the applicable margin applicable
thereto may be increased if necessary to be consistent with that for the
Incremental LC Facility.

 

  Each Incremental LC Facility may be used solely to provide Performance Letters
of Credit for the benefit of the Company and its subsidiaries and (i) such
Incremental LC Facility will share on a pari passu basis in the Collateral;
(ii) no existing Lender will be obligated to provide any portion of any
Incremental LC Facility; and (iii) shall be subject to the conditions that after
giving effect thereto (a) no default or event of default exists or would exist
after giving effect to any Incremental Facility and (b) all representations and
warranties are true and correct in all material respects and would be true and
correct in all material respects after giving effect thereto (or, in each case,
if such representation or warranty (x) is qualified by or subject to materiality
or a “material adverse change,” “material adverse effect” or similar term or
qualification, in all respects or (y) expressly relates to a given date or
period, shall be true and correct in all material respects (without duplication
of any materiality qualifiers set forth therein) as of the respective date or
for the respective period, as the case may be).

 

Refinancing Facility:

The Senior Credit Facilities Documentation will permit the Borrower to refinance
loans under the Term Loan Facility from time to time, in whole or part, with one
or more new term facilities (each, a “Refinancing Term Facility”), with the
consent of the Company and the institutions providing such Refinancing Term
Facility or with one or more additional series of senior unsecured notes or
loans or senior

 

Exhibit B-10



--------------------------------------------------------------------------------

 

secured notes or loans that will be secured by the Collateral on a pari passu
basis with the Senior Credit Facilities or secured notes or loans that are
junior in right of security in the Collateral (any such notes or loans,
“Refinancing Debt”); provided that (i) any Refinancing Term Facility or
Refinancing Debt does not mature prior to the maturity date of, or have a
shorter weighted average life than, or, with respect to notes, have mandatory
prepayment provisions (other than related to customary asset sale, excess cash
flow and change of control offers) that could result in prepayments of such
Refinancing Debt prior to, the loans under the Term Loan Facility being
refinanced or repaid, (ii) the Borrower shall be the borrower or issuer
thereunder and there shall be no guarantors in respect of any Refinancing Term
Facility or Refinancing Debt that are not Guarantors, (iii) with respect to
(1) Refinancing Debt or (2) any Refinancing Term Facility secured by liens on
the Collateral that are junior in priority to the liens on the Collateral
securing the Senior Credit Facilities, such agreements or liens will be subject
to a customary intercreditor agreement the form of which shall be agreed to by
the Required Lenders (as defined below) and Lenders holding a majority of
commitments under the Revolving Facility and documented on the Closing Date as
an exhibit to the Senior Credit Facilities Documentation, (iv) the covenants and
events of default applicable to the Refinancing Term Facilities or Refinancing
Debt shall either be no more restrictive taken as a whole as determined in good
faith by the Company than the terms applicable to the loans under the Term Loan
Facility being refinanced or repaid or such terms and conditions shall not apply
until all then outstanding loans thereunder are no longer outstanding (unless
such more restrictive terms are also added for the benefit of the existing Term
Loan Facility, (v) the aggregate principal amount of any Refinancing Term
Facility or Refinancing Debt shall not be greater than the aggregate principal
amount of the loans under the Term Loan Facility being refinanced or repaid plus
any fees, premiums, original issue discount and accrued interest associated
therewith, and costs and expenses related thereto, and such loans under the Term
Loan Facility being refinanced or replaced will be permanently reduced
substantially simultaneously with the issuance thereof and (vi) the perfection
and priority of the security interests securing the Senior Credit Facilities
will not be adversely affected in any material respect, as determined by the
Collateral Agent in its reasonable judgment.

 

Closing Date:

The date on which the Senior Credit Facilities Documentation becomes effective
and the Combination is consummated (the “Closing Date”).

 

Interest Rate:

As set forth on Annex I hereto.

 

Default Interest:

With respect to overdue principal, the applicable interest rate plus 2.00% per
annum, and with respect to any other overdue amount, including overdue interest,
the interest rate applicable to Base Rate loans under the Revolving Facility
plus 2.00% per annum.

 

Exhibit B-11



--------------------------------------------------------------------------------

Funding Protection and Taxes:

Usual and customary for financings of this type, with provisions protecting the
Lenders and the Senior Credit Facilities Administrative Agents from withholding
tax liabilities (with customary limitations and exclusions) in form and
substance reasonably satisfactory to the Company and the Senior Credit
Facilities Administrative Agents; provided that protection for increased costs
imposed as a result of rules enacted or promulgated under the Dodd-Frank Act or
Basel III shall be included in the Senior Credit Facilities Documentation;
provided, further, that with respect to provisions relating to cost and yield
protection, no Lender shall be entitled to demand compensation for any increased
cost or reduction with respect thereto if it is not the general policy or
practice of such Lender to demand it in similar circumstances under comparable
provisions of other credit agreements (as reasonably determined by such Lender).
The Senior Credit Facilities Documentation shall contain provisions regarding
the timing for asserting a claim under these provisions and permitting the
Company to replace a Lender who asserts such claim.

Voluntary Prepayments and

Reductions in Commitments:

Voluntary reductions of the unutilized portion of the commitments under the
Revolving Facility or LC Facility and prepayments of borrowings under the Senior
Credit Facilities will be permitted at any time (subject to customary notice
requirements), in minimum principal amounts to be agreed upon, without premium
or penalty, subject to (i) reimbursement of the Lenders’ redeployment costs in
the case of a prepayment of reserve adjusted Eurodollar Rate borrowings other
than on the last day of the relevant interest period and (ii) the “soft call”
premium provision described in the next paragraph. All voluntary prepayments of
the Term Loan Facility will be applied as directed by the Borrower (or, in the
case of no direction, in direct order of maturity).

 

Soft Call on Term Loans:

The Borrower will pay a “prepayment premium” in connection with any Repricing
Event (as defined below) with respect to all or any portion of the loans under
the Term Loan Facility that occurs on or before the 12-month anniversary of the
Closing Date (whether before or after acceleration of the Term Loans or the
commencement of any bankruptcy or insolvency proceeding), in an amount not to
exceed 1.0% of the principal amount of the loans under the Term Loan Facility
subject to such Repricing Event. The term “Repricing Event” shall mean (i) any
prepayment or repayment of loans under the Term Loan Facility with the proceeds
of, or any conversion of such loans into, any new debt financing or any
replacement debt financing, in either case, bearing interest at an “effective”
interest rate less than the “effective” interest rate applicable to the loans
under the Term Loan Facility (as such comparative rates are determined by the
Term Loan Administrative Agent consistent with generally accepted financial
practice and, in any event, excluding any arrangement or commitment fees in
connection therewith) and (ii) any amendment to the Term Loan Facility that,
directly or indirectly, reduces the “effective” interest rate applicable to the
loans under the Term Loan Facility (in each case, with original issue discount
and upfront fees, which shall be deemed to constitute like amounts of original
issue discount, being equated to interest margins in a manner consistent with
generally accepted

 

Exhibit B-12



--------------------------------------------------------------------------------

 

financial practice based on an assumed four-year life to maturity), including
any mandatory assignment in connection therewith with respect to each Lender
under the Term Loan Facility that refuses to consent to such amendment; provided
that “Repricing Event” will not include any prepayment, repayment, amendment or
refinancing in connection with a change of control (to be defined in accordance
with the Senior Credit Facilities Documentation Principles) or any refinancing
in connection with a transformative acquisition (to be defined in accordance
with the Senior Credit Facilities Documentation Principles).

 

Mandatory Payments:

The Borrower will prepay the Term Loans (and, as set forth below, Revolving
Credit Loans) with the following mandatory prepayments (subject to certain
thresholds and basket amounts to be negotiated consistent with the Senior Credit
Facilities Documentation Principles):

 

  1. Asset Sale Proceeds: Prepayments in an amount equal to 100.0% of the net
cash proceeds of the sale or other disposition of any property or assets of the
Company or any of its restricted subsidiaries (including the sale by the Company
of any equity interests in any of its restricted subsidiaries and the issuance
by any such restricted subsidiary of any equity interests but excluding certain
asset sales to be agreed) to the extent the aggregate amount of such proceeds
exceeds an amount to be agreed in any fiscal year payable no later than the
third business day following the date of receipt, other than net cash proceeds
of sales or other dispositions of inventory in the ordinary course of business
and other exceptions to be agreed and net cash proceeds from any specified asset
sale that do not exceed $500,000,000.00 that are reinvested (or committed to be
reinvested) in other assets useful in the business of the Company or any of its
restricted subsidiaries within 365 days of such sale or disposition or, if so
committed to be reinvested within such period, reinvested within 180 days
thereafter; provided that on and after the date that the Term Loans have been
mandatorily repaid in an aggregate principal amount equal to $750 million with
the net cash proceeds of assets sales, any subsequent mandatory prepayments from
the net cash proceeds of the sale or other disposition of any property or assets
of the Company or any of its restricted subsidiaries shall be applied ratably to
the Term Loans and Revolving Credit Loans then outstanding without a permanent
reduction of the commitments under the Revolving Facility and then to cash
collateralize outstanding Revolving Letters of Credit and LC Facility Letters of
Credit, on a pro rata basis.

 

  2. Insurance Proceeds: Prepayments in an amount equal to 100.0% of the net
cash proceeds of insurance or condemnation proceeds paid on account of any loss
of any property or assets of the Company or any of its restricted subsidiaries
to the extent such proceeds exceed an amount to be agreed in any fiscal year
payable no later than the third business day following the date of receipt,
other than net cash proceeds that are reinvested (or committed to be reinvested)
in other assets useful in the business of the Company or any of its restricted
subsidiaries (or used to replace damaged or destroyed assets) within 365 days of
receipt of such net cash proceeds or, if so committed to be reinvested within
such period, reinvested within 180 days thereafter.

 

Exhibit B-13



--------------------------------------------------------------------------------

  3. Indebtedness Proceeds: Prepayments in an amount equal to 100.0% of the net
cash proceeds received from the incurrence of indebtedness by the Company or any
of its restricted subsidiaries (other than indebtedness otherwise permitted
under the Senior Credit Facilities Documentation, excluding Refinancing Term
Facilities and Refinancing Debt) payable no later than the business day
following the date of receipt.

 

  4. Excess Cash Flow: Commencing with the fiscal year ending 2018, prepayments
in an amount equal to 75.0% of “Excess Cash Flow” (to be defined in a mutually
acceptable manner) of the Company and its restricted subsidiaries, with
stepdowns to 50.0% and 25.0% of Excess Cash Flow at corresponding Senior Secured
Leverage Ratios to be respectively, equal to or less than 0.75x and equal to or
less than .50x, as of the four-fiscal-quarter period ended as of the date of the
applicable financial statements; provided that (i) “Excess Cash Flow” for the
fiscal year ending 2018 shall be calculated commencing with the first full
fiscal quarter ending after the Closing Date and (ii) at the option of the
Company, any voluntary prepayments of loans under the Term Loan Facility
(including prepayments at a discount to par offered to all Lenders under the
applicable Term Loan Facility or under any Incremental Term Loan Facility, with
credit given for the actual amount of the cash payment) made during such fiscal
year or on or prior to the 90th day after the end of such fiscal year (and
without duplication in the next fiscal year) other than prepayments funded with
the proceeds of incurrences of long-term indebtedness, shall be credited against
Excess Cash Flow prepayment obligations on a dollar-for-dollar basis for such
fiscal year (with the Senior Secured Leverage Ratio for purposes of determining
the applicable Excess Cash Flow percentage above recalculated to give pro forma
effect to any such cash pay down or reduction made during such time period);
provided, further, that the option of the Company, any capital expenditures made
during such fiscal year or on or prior to the 90th day after the end of such
fiscal year (and without duplication in the next fiscal year) shall reduce the
calculation of Excess Cash Flow for such fiscal year; provided, further, that
any such Excess Cash Flow prepayments shall be required only if the amount of
prepayment exceeds $20 million.

 

  Except as expressly set forth above with respect to proceeds from asset sales
which are applied to repay Revolving Credit Loans, all of the foregoing
mandatory prepayments will be applied without penalty or premium (except for
breakage costs, if any), first, to the Term Loan Facility, including any
Incremental Term Loan Facility (to be applied in the direct order of maturity);
provided that each holder of loans under the Term Loan Facility may decline all
or any portion of the prepayment allocable to it and declined amounts will be
applied as mutually agreed upon, second, to the cash collateralize outstanding
Letters of Credit and third, to the Company and its restricted subsidiaries.

 

Exhibit B-14



--------------------------------------------------------------------------------

  Mandatory prepayments will not be required to the extent the Company
reasonably determines that any required repatriation of funds from the Company’s
restricted subsidiaries in order to effect such prepayments would have a
material adverse tax or cost consequence for itself or its beneficial owners,
contravene applicable law or give rise to a risk of liability for the directors
of such subsidiaries; provided that, in any event, the Company shall use
commercially reasonable efforts to eliminate such tax effects in its reasonable
control in order to make such payment.

 

  In addition, if at any time the outstandings pursuant to the Revolving
Facility (including Revolving Letter of Credit outstandings and swingline loans)
exceed the aggregate commitments with respect thereto, prepayments of Revolving
Credit Loans and/or swingline loans (and/or the cash collateralization of
Revolving Letters of Credit) shall be required in an amount equal to such excess
within one business day. The above-described mandatory prepayments shall not
reduce the aggregate amount of commitments under the Revolving Facility and
amounts prepaid may be reborrowed.

 

  In addition, if at any time the sum of the face amount of the LC Facility
Letters of Credit and unused commitments with respect to the LC Facility Letters
of Credit exceeds the aggregate commitments with respect to the LC Facility,
cash collateralization of LC Facility Letters of Credit shall be required in an
amount equal to such excess within one business day.

 

  In addition, if at any time cash deposited in the Cash Collateral Account is
released from the Cash Collateral Account and, as a result, the sum of the face
amount of the Term Letters of Credit and unused commitments with respect to the
Term Letters of Credit exceeds the aggregate amount on deposit in the Cash
Collateral Account supporting the Term Letters of Credit, immediate prepayment
of Term Loans and/or any Refinancing Term Facilities with respect to the Term
Loans shall be required in an amount equal to such excess unless the Company
shall make the additional cash deposits into the Cash Collateral Account as set
forth in the immediately preceding paragraph.

Senior Credit Facilities

Documentation:

The definitive documentation relating to the Senior Credit Facilities (the
“Senior Credit Facilities Documentation”) will be negotiated in good faith, will
contain terms and conditions set forth in this Exhibit B and, to the extent not
provided for herein, will be based on and give due regard to that certain
Amended and Restated Credit Agreement dated as of June 30, 2017 (the “Existing
Company Credit Agreement”), among the Company, the lenders and issuers party
thereto and CACIB as administrative agent and collateral agent, and giving due
regard to that certain Credit Agreement, dated as of October 28, 2013 (as

 

Exhibit B-15



--------------------------------------------------------------------------------

 

amended through the Original Commitment Letter Date, the “Existing Comet Credit
Agreement”), among Comet, the subsidiary borrowers party thereto, the lenders
party thereto and Bank of America, N.A., as the administrative agent and
collateral agent, in each case with such changes to the terms set forth therein
as may be mutually agreed upon, (a) taking into account (i) the terms set forth
in the Commitment Letter, (ii) a model to be agreed upon and delivered to the
Lead Arrangers by the Company (the “Company Model”) and (iii) the operational
and strategic requirements of the Company and its subsidiaries (after giving
effect to the Combination and the other transactions contemplated by the
Commitment Letter) in light of their capitalization, size, business, industry,
matters disclosed in the Business Combination Agreement and the Company’s
proposed business plan and (b) include customary EU Bail-in provisions
(collectively, the “Senior Credit Facilities Documentation Principles”). The
Senior Credit Facilities Documentation will include the Senior Credit Facilities
Administrative Agents’ respective customary administrative, operational and
other similar agency provisions reasonably required by either such Senior Credit
Facilities Administrative Agent.

 

Collateral:

Subject to the limitations set forth below in this section and, on the Closing
Date, to the Limited Conditionality Provisions, the Company Obligations, the
Guarantees and any Hedging/Cash Management Arrangements and certain bilateral
letter of credit arrangements, with terms and limitations to be agreed, will be
secured by first priority liens on and security interests in substantially all
of the present and after-acquired assets of the Company and each other Credit
Party (collectively, but excluding the Excluded Assets (as defined below), the
“Collateral”) including, but not limited to, (a) a perfected pledge of all of
the capital stock directly held by the Company and each other Credit Party in
any of its restricted subsidiaries and (b) perfected security interests (subject
to permitted liens to be agreed) in, and mortgages on, substantially all
tangible and intangible assets of each Company and each other Credit Party
(including, without limitation, each Mortgaged Vessel (as defined in the
Existing Company Credit Agreement), accounts receivable, inventory, equipment,
general intangibles, substantially all other personal property, material
fee-owned real property, intercompany indebtedness and the proceeds of the
foregoing).

 

 

Notwithstanding anything to the contrary herein, but subject to the last two
sentences of this paragraph, the Collateral shall not include: (i) any fee owned
real property and real property leasehold interests in each case with a value of
less than an amount to be agreed (with all required mortgages being permitted to
be delivered post-closing); (ii) letter of credit rights (except to the extent a
security interest therein can be perfected by the filing of a Uniform Commercial
Code financing statement) and commercial tort claims, in each case, below a
threshold to be agreed; (iii) pledges and security interests of assets or
property prohibited by applicable law, rule or regulation (to the extent such
law, rule or regulation is effective under applicable anti-assignment

 

Exhibit B-16



--------------------------------------------------------------------------------

 

provisions of the Uniform Commercial Code (or foreign equivalent)); (iv) any
asset or property if and for so long as the grant of a security interest therein
is effectively prohibited by, or constitutes a breach or default under or
results in the termination of any contract, license, sublicense, agreement,
instrument or other document; (v) any asset or property in which any Credit
Party now or hereafter has rights, to the extent in each case a security
interest or lien may not be granted by such Credit Party in such property
without the consent of one or more third parties, including any governmental
authority; (vi) where the cost of obtaining a security interest in, or
perfection of, such assets is excessive in relation to the practical benefit to
the Lenders afforded thereby as determined by the Collateral Agent in its sole
discretion; (vii) equity interests of unrestricted subsidiaries to the extent
that, and for so long as, such equity interests are pledged to secure
indebtedness of such unrestricted subsidiary, and equity interests of captive
insurance companies; (viii) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law; and (ix) each of the following: (1) deposit accounts used
exclusively for payroll, payroll taxes and other employee wage and benefit
payments, (2) deposit accounts used exclusively for taxes, including, without
limitation, sales tax accounts, (3) escrow, defeasance and redemption accounts,
(4) fiduciary or trust accounts and (5) accounts that hold permitted cash
collateral for letters of credit not issued under the Revolving Facility or the
LC Facility, bank acceptances, bank guarantees and other similar obligations
and, in the case of clauses (1) through (5), the funds or other property held in
or maintained in any such account. The foregoing are, collectively, the
“Excluded Assets.” The foregoing exclusions shall not apply to any vessels
required at any time to be mortgaged vessels. If any assets are Excluded Assets
at any time solely as a result of clause (iv) and/or (v) above, the Company
shall, at the reasonable request of the Collateral Agent, diligently pursue a
waiver of such prohibition, breach, default or termination or any required
consents, as applicable.

 

  All the above-described pledges, security interests and mortgages shall be
created and perfected on terms and pursuant to documentation that is usual and
customary for financings of this type and in all cases subject to the Limited
Conditionality Provisions.

 

 

Notwithstanding anything herein to the contrary, (i) no actions shall be
required under the law of any non-U.S. jurisdiction in order to create or
perfect any security interest other than (x) in respect of mortgaged vessels,
(y) actions required under the law of Australia, Canada, Cayman Islands,
Curacao, Jersey, Lichtenstein, Panama, Netherlands, Netherlands Antilles, Norway
and the United Kingdom and (z) actions reasonably requested by the Collateral
Agent in any other jurisdiction taking into account (1) the materiality of the
relevant Collateral, (2) the cost thereof, and (3) the benefits to the Lenders
afforded thereby, and

 

Exhibit B-17



--------------------------------------------------------------------------------

 

(ii) no lien by any person organized outside of the United States shall be made
that would result in any breach of any law or regulation (or analogous
restriction) of the jurisdiction of organization of such person or result in a
substantial risk to the officers or directors of such person of a civil or
criminal liability. The Lenders are expressly advised that in certain
jurisdictions it may be (A) impossible or impractical (including for legal and
regulatory reasons) to create security over certain categories of assets or
(B) it may take longer than agreed upon to grant or create such security over
certain categories of assets, in which event the Collateral Agent will be
empowered to grant the necessary extension of time for obtaining such security.
If any actions are not taken in respect of Collateral solely as a result of
clause (ii) of the preceding sentence, the Company shall, at the reasonable
request of the Collateral Agent, diligently pursue any relevant governmental or
third party consents or other authority to permit such subsidiary to create or
perfect a security interest in such Collateral or to mitigate such risk of
liability.

Representations and

Warranties:

Limited to the following (subject to materiality thresholds and exceptions to be
mutually agreed and to be applicable to the Company and its restricted
subsidiaries): good standing and organizational status; power and authority;
execution; delivery and enforceability; no violation of, or conflict with law,
charter documents or material agreements; ownership of subsidiaries; litigation;
no defaults under material contracts; margin regulations; governmental and
regulatory approvals; no consents; compliance with laws (including the
Investment Company Act); PATRIOT Act and anti-terrorism laws; OFAC, FCPA and
similar laws; Federal Power Act; Regulation H; use of proceeds; accuracy of
disclosure in all material respects; financial statements; no material adverse
change; no undisclosed liabilities; taxes; ERISA/pension plan compliance; labor
matters; intellectual property; creation, perfection and priority of security
interests; environmental laws; properties; mortgaged vessels; solvency of the
Company and its consolidated subsidiaries, taken as a whole, on the Closing
Date; and EEA financial institutions.

 

  The representations and warranties will be required to be made on the Closing
Date (but the accuracy thereof shall not be a condition precedent to the
effectiveness of the Senior Credit Facilities Documentation except as set forth
in the Limited Conditionality Provisions) and reaffirmed in connection with each
extension of credit on and after the Closing Date.

 

Affirmative Covenants:

Limited to the following (applicable to the Company and its restricted
subsidiaries): delivery of annual and quarterly financial statements (in each
case, together with management discussion and analysis) (a) within 75 days of
fiscal year end for each fiscal year and (b) within 45 days of fiscal quarter
end for the first three fiscal quarters of each fiscal year, in each case unless
such period is extended pursuant to applicable U.S. securities laws, rules or
regulations or SEC guidelines (provided

 

Exhibit B-18



--------------------------------------------------------------------------------

 

that no such extension shall apply beyond 120 days for annual financials and 60
days for quarterly financials), compliance certificates, collateral reporting
requirements and other information (accompanied by customary management
discussion and analysis and, in the case of annual financial statements, by an
audit opinion from nationally recognized auditors that (other than with respect
to, or resulting from, (i) an upcoming maturity date under the Senior Credit
Facilities or (ii) any potential inability to satisfy either of the Financial
Covenants on a future date or for a future period) is not subject to
qualification or exception as to “going concern” or the scope of such audit);
annual budget; lender calls; delivery of notices of defaults and certain
material events; commercially reasonable efforts to maintain ratings (but not to
maintain a specific rating); inspections (including books and records) upon
reasonable prior notice; maintenance of organizational existence and rights and
privileges; maintenance of property (subject to casualty, condemnation and
normal wear and tear) and customary insurance; undertaking with respect to North
Ocean 105; maintenance of books and records; payment of taxes; corporate
franchises; compliance with laws and regulations (including, without limitation
environmental laws, labor relations; ERISA and the PATRIOT Act and
anti-terrorism laws) and financial assistance regulations; OFAC, FCPA and
similar laws; use of proceeds; designation of unrestricted subsidiaries; and
further assurances on guarantee and collateral matters (including, without
limitation, with respect to security interests in after-acquired property and,
in the case of mortgaged property, prior flood due diligence satisfactory to
each Lender and each Lender’s satisfaction that any applicable flood insurance
compliance that meets the requirements of the Flood Disaster Protection Act and
regulations promulgated pursuant thereto (such Lender’s satisfaction in each
case to be provided in the form of a negative consent after a 60-day review
period from the provision of information necessary to conduct flood due
diligence)); subject, in the case of each of the foregoing covenants, to
exceptions and qualifications to be agreed.

 

Negative Covenants:

Limited to the following (to be applicable to the Company and its restricted
subsidiaries): indebtedness, liens (which will permit liens on the Collateral
securing certain bilateral lines of credit in an amount not to exceed the
Available Floating LC Amount), no further negative pledges; restricted payments
(including restricted junior debt payments); fundamental changes; disposition of
assets; acquisitions and other investments (with exceptions for investments in
restricted subsidiaries and joint ventures subject to limitations to be agreed);
disposal of restricted subsidiary interests; sales and lease-backs; transactions
with affiliates (with exceptions to include transactions among and between the
Company and any of its restricted subsidiaries and transactions among and
between the Company and its restricted subsidiaries, on the one hand, and joint
ventures, on the other hand, to be agreed), conduct and nature of business;
amendments or waivers of organizational documents and certain other material
agreements; capital expenditures of the Company and its restricted subsidiaries
not to exceed $300,000,000 per year during any fiscal year from 2018

 

Exhibit B-19



--------------------------------------------------------------------------------

 

through 2023, with unused amounts being permitted to be carried forward to the
immediately succeeding fiscal year (provided that acquisitions of marine vessels
or subsidiaries that own marine vessels shall not be considered a capital
expenditure for purposes of such amount); use of proceeds; changes to fiscal
year; margin regulations; speculative transactions; cancellation of
indebtedness; post-termination benefits; limitations on activities in Panama;
and Vessel Flags, in each case subject to exceptions and qualifications to be
agreed.

 

Financial Covenants:

The Senior Credit Facilities Documentation will contain the following financial
maintenance covenants for the benefit of the Revolving Facility and the LC
Facility:

 

  (i) a minimum Fixed Charge Coverage Ratio (to be defined in a manner to be
mutually agreed) of at least 1.50:1.00 at the end of each fiscal quarter;

 

  (ii) a maximum Leverage Ratio (to be defined in a manner to be mutually
agreed; provided that, the Leverage Ratio shall be calculated net of the amount
of funds on deposit in the Cash Collateral Account) not to exceed 4.25:1.00
through the fiscal quarter ending September 30, 2019; 4.00:1.00 for the fiscal
quarter ending December 31, 2019; 3.75:1.00 through the fiscal quarter ending
December 31, 2020; 3.50:100 through the fiscal quarter ending December 31, 2021;
and 3.25:1.00 for each fiscal quarter ending thereafter; and

 

  (iii) minimum Liquidity (to be defined in a manner to be mutually agreed) as
of the last day of any fiscal quarter of not less than $200,000,000
(collectively, the “Financial Covenants”).

 

  The Financial Covenants will first be tested as of the end of the first full
fiscal quarter ending after the Closing Date. For the fiscal quarters ending
June 30, 2017, September 30, 2017, December 31, 2017 and March 31, 2018, EBITDA
shall be deemed to be amounts to be agreed and will be set forth in the Senior
Credit Facilities Documentation.

 

Events of Default:

Limited to the following (applicable to the Company and its restricted
subsidiaries): nonpayment of principal, interest or fees (with a grace period of
3 business days for interest, fees and other amounts); failure to perform
negative covenants or any Financial Covenant (and affirmative covenants to
provide notice of default or maintain the Company’s existence) (provided that
the Company’s failure to perform or observe any term, covenant or agreement
contained under the Financial Covenants shall not constitute an event of default
for purposes of the Term Loan Facility and the Lenders under the Term Loan
Facility will not be permitted to exercise any remedies with respect to an
uncured breach of the minimum Fixed Charge Coverage Ratio and minimum Liquidity
Financial Covenants, unless and until (x) the Lenders under (x) the Revolving
Facility and/or (y) the LC Facility have declared all such obligations to be
immediately due and payable or (y) the Lenders under each of the Revolving
Facility and/or the LC Facility

 

Exhibit B-20



--------------------------------------------------------------------------------

 

have terminated the commitments thereunder in accordance with the Senior Credit
Facilities Documentation); failure to perform other covenants subject to a 30
day cure period; incorrectness of representations and warranties in any material
respect; cross event of default (after expiration of any grace periods) and
cross acceleration to indebtedness, in each case, above a threshold to be agreed
(including hedging agreements); bankruptcy, creditors’ process (or similar
proceedings) and insolvency of the Company and its significant restricted
subsidiaries; judgments above a threshold to be agreed; ERISA/pension plan
events; invalidity of guarantees or security documents; loss of perfection with
respect to Collateral; and Change of Control, in each case, subject to
materiality, threshold, notice and grace period provisions to be agreed.

Conditions to Extensions

of Credit on Closing Date:

Subject to the Limited Conditionality Provisions, the several obligations of
each Lender to make the initial loans and extensions of credit under the Senior
Credit Facilities on the Closing Date will be subject only to those conditions
precedent referred to in the first paragraph of Section 2 of the Commitment
Letter and those listed on Exhibit D attached to the Commitment Letter.

Conditions Precedent to

each extension of credit

(other than on

the Closing Date):

The making of each extension of credit under the Revolving Facility and the LC
Facility and the issuance of Term Letters of Credit after the Closing Date shall
be conditioned upon (a) the accuracy of representations and warranties in all
material respects, (b) the absence of defaults or events of default at the time
of, and immediately after giving effect to the making of, such extension of
credit, (c) receipt of a customary borrowing notice (or request for issuance of
a letter of credit, as applicable) and (d) exposure in respect of alternative
currencies not exceeding an alternative currency cap to be agreed.

Assignments and

Loan Buybacks:

Prior to the Closing Date, assignments of commitments under the Senior Credit
Facilities shall be subject to the limitations set forth in the Commitment
Letter. From and after the Closing Date, the Lenders may assign all, or a part
of, their loans and commitments under the Senior Credit Facilities, in an amount
of not less than (i) $1.0 million with respect to the Term Loan Facility and
(ii) $5.0 million with respect to the Revolving Facility or the LC Facility, to
their affiliates, affiliated funds or one or more banks, financial institutions
or other entities that are Eligible Assignees (to be defined in a mutually
acceptable manner and consistent with the Senior Credit Facilities Documentation
Principles but to exclude Disqualified Lenders) which are acceptable to (w) the
Term Loan Administrative Agent or the Revolving and LC Facilities Administrative
Agent, as applicable (not to be unreasonably withheld or delayed), (x) unless
any payment or bankruptcy event of default is continuing or such assignment is
to a Lender or an affiliate or

 

Exhibit B-21



--------------------------------------------------------------------------------

 

affiliated fund thereof, the Company (not to be unreasonably withheld or
delayed); provided that such bank, financial institution or other entity will be
deemed acceptable to the Company if the Company does not otherwise reject such
bank, financial institution or other entity within 5 business days provided,
further, that the consent of the Company to such assignment shall be deemed to
be given if the Company has not responded within 5 business days of a request
for such consent, (y) with respect to Revolving Facility assignments, the
Swingline Lender and each applicable Issuing Lender each such consent not to be
unreasonably withheld or delayed and (z) with respect to LC Facility
assignments, the applicable Issuing Lenders, each such consent not to be
unreasonably withheld or delayed.

 

  Upon such assignment, such Eligible Assignee will become a Lender for all
purposes under the Senior Credit Facilities Documentation; provided that
assignments made to affiliates and other Lenders will not be subject to any
minimum assignment amount requirements. A $3,500 processing fee will be required
in connection with any such assignment.

 

  The Lenders will be permitted to sell participations in Term Loans and loans
and commitments under the Revolving Facility subject to customary limitations on
voting rights.

 

  In addition, the Senior Credit Facilities Documentation will allow for the
Borrower to repurchase loans under the Term Loan Facility on a non-pro rata
basis through open-market purchases or by means of a Dutch auction in accordance
with customary procedures; provided that (i) no default or event of default has
occurred and is continuing, (ii) any revolving credit facility may not be
utilized to consummate such repurchase, (iii) any cancellation of indebtedness
income arising from such repurchase will not increase the calculation of
Consolidated EBITDA and (iv) all such repurchased loans under the Term Loan
Facility will be automatically cancelled upon such repurchase.

Amendments and

Required Lenders:

No amendment, modification, termination or waiver of any provision of the Senior
Credit Facilities Documentation will be effective without the written approval
of Lenders holding more than 50.0% of the aggregate amount of the funded and
unfunded commitments under the Senior Credit Facilities (collectively, the
“Required Lenders”), except that (i) the consent of each Lender directly and
adversely affected thereby shall be required with respect to: (A) increases in
the commitment of such Lender (it being understood that a waiver of any
condition precedent or the waiver of any default, event of default or mandatory
prepayment will not constitute an extension or increase of any commitment),
(B) reductions of principal, interest or fees (other than a waiver of default
interest) (it being understood that a waiver of any condition precedent or the
waiver of any default, event of default or mandatory prepayment will not
constitute a reduction in principal), (C) extensions of scheduled amortization
payments or final maturity or interest and fee payment dates (it being
understood that a waiver of any condition

 

Exhibit B-22



--------------------------------------------------------------------------------

 

precedent or the waiver of any default, event of default or mandatory prepayment
will not constitute an extension of any scheduled amortization payment or the
final maturity date or the date for payment of any interest or fees) and
(D) voting requirements, (iii) the consent of 100% of the Lenders will be
required with respect to (A) modifications to any of the voting percentages and
(B) releases of all or substantially all of the value of the guarantees or all
or substantially all of the value of the Collateral (other than in connection
with any sale of the Collateral or of the relevant Guarantor permitted by the
Senior Credit Facilities Documentation), and (iv) customary protections for the
Senior Credit Facilities Administrative Agents, Swingline Lender and Issuing
Banks will be provided.

 

  Notwithstanding the foregoing, any modification or amendment to the
calculation or formulation of the minimum Fixed Charge Coverage Ratio and
minimum Liquidity Financial Covenants above or any change to any definition
related thereto (as such definition is used for purposes of such Financial
Covenants) and the waiver of any default thereunder shall only require the
consent of the Required Lenders under the Revolving Facility and the LC
Facility.

 

  In addition, notwithstanding the foregoing, the Senior Credit Facilities
Documentation may be amended to adjust the borrowing mechanics related to
Swingline Facility with only the written consent of the Revolving and LC
Facilities Administrative Agent, the applicable Swingline Lender (or Swingline
Lenders) and the Company so long as the obligations of the Revolver Lenders and,
if applicable, any other Swingline Lender are not affected thereby.

 

  The Senior Credit Facilities Documentation shall contain customary provisions
for replacing non-consenting Lenders in connection with amendments and waivers
requiring the consent of all Lenders or of all Lenders directly affected thereby
so long as the Required Lenders shall have consented thereto.

 

  In addition, the Senior Credit Facilities Documentation may be amended to
extend commitments and/or loans outstanding under the Term Loan Facility, the
Incremental Term Loan Facilities, the Revolving Facility and the LC Facility
pursuant to one or more tranches with only the consent of the Company, the
Administrative Agent under the applicable facility and the respective extending
Lenders and without the consent of any other Lender or Administrative Agent, it
being understood that each Lender under the applicable tranche of the applicable
facility shall be offered the opportunity to participate in such extension on
the same terms and conditions as each other Lender under such tranche.

 

  The Senior Credit Facilities Documentation shall permit each Senior Credit
Facilities Administrative Agent and the Collateral Agent, as applicable,
together with the relevant Credit Party or Credit Parties and without the need
for consent of any Lender, to amend the form, scope and content of any
particular guarantee or collateral document to conform and/or comply with local
law requirements and/or custom.

 

Exhibit B-23



--------------------------------------------------------------------------------

Indemnity and Expenses:

The Borrower shall pay all reasonable and documented out-of-pocket expenses of
the Senior Credit Facilities Administrative Agents, the Lead Arrangers, the
Commitment Parties, the Issuing Lenders, the Swingline Lender and (solely in the
case of enforcement) the Lenders (without duplication) in connection with the
syndication of the Senior Credit Facilities and the preparation, negotiation,
execution, delivery, administration, amendment, waiver or modification and
enforcement of the Senior Credit Facilities Documentation (limited to the
reasonable and documented fees, disbursements and other charges of counsel
identified herein and of a single local counsel in each relevant jurisdiction
(and conflicts counsel in the event of an actual or perceived conflict of
interest in each relevant jurisdiction) (except costs of in-house counsel), in
each case to the extent reasonably incurred in connection with the Senior Credit
Facilities and the preparation of the Commitment Letter, the Fee Letter, the
Senior Credit Facilities Documentation and any security arrangements in
connection therewith; provided that unless an Event of Default exists, the
Borrower shall not be responsible for any fees and expenses under this clause
for any advisors, consultants or other third party service providers engaged by
the Senior Credit Facilities Administrative Agents, the Lead Arrangers, the
Commitment Parties, the Issuing Lenders and the Swingline Lenders or any of
their respective affiliates unless the Borrower shall have approved such
engagement of such advisor, consultant or other third party advisor in writing
prior to such engagement (such consent not to be unreasonably withheld,
conditioned or delayed).

 

 

The Borrower will indemnify the Lead Arrangers, the Commitment Parties, the
Senior Credit Facilities Administrative Agents, the Swingline Lender, the
Issuing Lenders and the Lenders (together with their respective affiliates (and
controlling persons) and the respective officers, directors, employees, agents,
members (and successors and assigns) of each of the foregoing) and hold them
harmless from and against all reasonable and documented out-of-pocket costs,
expenses (limited in respect of legal fees to reasonable and documented fees,
disbursements and other charges of one firm of counsel for the Lead Arrangers,
the Commitment Parties, the Senior Credit Facilities Administrative Agents, the
Issuing Lenders, the Swingline Lender and the Lenders and one firm of local
counsel in each appropriate jurisdiction (and, in the case of an actual or
perceived conflict of interest where the person affected by such conflict
retains its own counsel, of another firm of counsel for such affected person in
each relevant jurisdiction) and liabilities of each of the foregoing persons
arising out of or relating to any claim or any litigation or other proceeding
(regardless of whether any such person is a party thereto and whether or not
such claim, litigation or other proceedings are brought by the Company, the
Company’s equity holders, affiliates, creditors or any other person) that
relates to the Transactions, including the financing contemplated hereby and the
use of proceeds thereof, the Combination

 

Exhibit B-24



--------------------------------------------------------------------------------

 

or any transactions connected therewith; provided that none of the Lead
Arrangers, the Commitment Parties, the Senior Credit Facilities Administrative
Agents, the Swingline Lender, the Issuing Lenders or any Lender will be
indemnified for (i) (a) any cost, expense or liability to the extent determined
by a court of competent jurisdiction in a final and non-appealable decision to
have resulted from the gross negligence, bad faith or willful misconduct of such
person or any of its controlled affiliates or controlling persons or any of the
officers, directors, employees, agents or members of any of the foregoing, (b) a
material breach of the Senior Credit Facilities Documentation by such person (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (c) any dispute that does not involve an act or omission by the
Company or any of their affiliates and that is brought by an indemnified person
against any other indemnified person (other than in its capacity as a Lead
Arranger, Commitment Party, Issuing Lender, Swingline Lender, Term Loan
Administrative Agent or Revolving and LC Facilities Administrative Agent or any
other similar role with respect to the Senior Credit Facilities) or (ii) any
settlement entered into by such person without the Company’s written consent
(such consent not to be unreasonably withheld, conditioned or delayed); provided
that the foregoing indemnity will apply to any such settlement in the event that
the Company was offered the ability to assume the defense of the action that was
the subject matter of such settlement and elected not to so assume; provided,
further, that if there is a final and non-appealable judgment by a court of
competent jurisdiction, you agree to indemnify and hold harmless each
indemnified person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with the other provisions of this section.

Governing Law and

Jurisdiction:

The Senior Credit Facilities Documentation will provide that the Credit Parties
will submit to the exclusive jurisdiction and venue of the federal and state
courts of the State of New York located in the Borough of Manhattan in New York
City (except to the extent the Term Loan Administrative Agent, the Collateral
Agent or any Lender requires submission to any other jurisdiction in connection
with the exercise of any rights under any security document or the enforcement
of any judgment) and will waive any right to trial by jury. New York law will
govern the Senior Credit Facilities Documentation, except with respect to
certain security documents where applicable local law will apply.

Counsel to the Lead

Arrangers and the Term Loan

Administrative Agent:

Latham & Watkins LLP.

Counsel to the Revolving and

LC Facilities Administrative

Agent and the Collateral Agent:

Bracewell LLP.

 

Exhibit B-25



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT B

 

Interest Rates:

All amounts outstanding under the Term Loan Facility will bear interest, at the
Company’s option, at a rate per annum equal to:

 

  (a) the Base Rate plus 4.00% per annum; or

 

  (b) the reserve adjusted Eurodollar Rate plus 5.00% per annum.

 

  All amounts outstanding under the Revolving Facility and LC Facility will bear
interest at the rate per annum set forth below opposite the applicable level
then in effect (based on the Leverage Ratio):

 

Level

   Leverage
Ratio   Base Rate
Margin     Reserve
adjusted
Eurodollar
Rate Margin  

1

   ³ 2.50x     3.250 %      4.250 % 

2

   < 2.50x and ³ 1.50x     3.000 %      4.000 % 

3

   < 1.50x     2.750 %      3.750 % 

 

 

As used herein, (i) “Base Rate” means a fluctuating rate per annum equal to the
greatest of (x) the Prime Rate, (y) the Federal Funds effective rate plus  1⁄2
of 1.0% and (z) the one-month reserve adjusted Eurodollar Rate plus 1.0%, (ii)
“reserve adjusted Eurodollar Rate” means a fluctuating rate per annum equal to
(x) the rate per annum determined by the applicable Senior Credit Facilities
Administrative Agent to be the London interbank offered rate, as currently
published on the applicable Reuters screen page (or such other commercially
available source providing such quotation of such rate as may be designated by
the applicable Senior Credit Facilities Administrative Agent from time to time),
or (y) if the rate in clause (x) above does not appear on such page or service
or if such page or service is not available, the rate per annum determined by
the applicable Senior Credit Facilities Administrative Agent to be the offered
rate on such other page or other service which displays an average London
interbank offered rate or (z) if the rates in clauses (ii)(x) and (ii)(y) are
not available, the quotation rate offered to the applicable Senior Credit
Facilities Administrative Agent in the London interbank market, in each case as
adjusted for applicable reserve requirements; provided that at no time will the
reserve adjusted Eurodollar Rate with respect to the Term Loan Facility be
deemed to be less than 1.00% per annum and, with respect to the Revolving
Facility and the LC Facility, 0% per annum and (iii) “Prime Rate means the rate
of interest last quoted by The Wall Street Journal

 

Exhibit B-I-1



--------------------------------------------------------------------------------

 

as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest rate per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the applicable
Senior Credit Facilities Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by the applicable Senior Credit Facilities
Administrative Agent).

 

  The Company may elect interest periods of 1, 2, 3 or 6 months (or, with the
consent of all Revolving Lenders, 12 months or less) for reserve adjusted
Eurodollar Rate borrowings.

 

  Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of Base
Rate loans based on the Prime Rate) and interest shall be payable at the end of
each interest period and, in any event, at least every 3 months and on the
applicable maturity date.

Letter of

Credit Fees:

A per annum fee will accrue for the account of non-defaulting Lenders on the
aggregate face amount of undrawn performance Letters of Credit at the
“Performance Letter of Credit Fee” and on the aggregate face amount of all other
undrawn Letters of Credit at the “Financial Letter of Credit Fee”, in each case,
as set forth below (based on the Leverage Ratio), payable in arrears at the end
of each quarter and upon the termination of the LC Facility or the Revolving
Facility, as applicable, in each case for the actual number of days elapsed over
a 360-day year.

 

Level

   Leverage
Ratio   Performance
Letter of
Credit Fee     Financial
Letter of Credit
Fee  

1

   ³ 2.50x     2.125 %      4.250 % 

2

   < 2.50x and ³ 1.50x     2.000 %      4.000 % 

3

   < 1.50x     1.875 %      3.750 % 

 

Commitment Fee:

Equal to 0.50% per annum on the undrawn portion of the commitments in respect of
the Revolving Facility and the LC Facility, payable to non-defaulting Lenders
quarterly in arrears after the Closing Date and upon the termination of the
commitments, calculated based on the number of days elapsed in a 360-day year.

 

  Swingline loans shall, for purposes of the commitment fee calculations only,
not be deemed a utilization of the Revolving Facility.

 

Exhibit B-I-2



--------------------------------------------------------------------------------

Exhibit C

Summary of the Bridge Facility

This Summary outlines certain terms of the Bridge Facility referred to in the
Commitment Letter, of which this Exhibit C is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Borrower:

U.S. Borrower 1 and U.S. Borrower 2.

 

Guarantors:

The Parent and each subsidiary of the Company that is a borrower or is required
to be a guarantor under the Senior Credit Facilities (as defined in Annex B to
the Commitment Letter) (the “Guarantors”) will guarantee (the “Guarantee”) all
obligations of the Borrower under the Bridge Facility.

Joint Lead Arrangers and

Joint Bookrunners:

Barclays Bank PLC (“Barclays”), Crédit Agricole Corporate and Investment Bank
(“CACIB”), Goldman Sachs Bank USA, ABN AMRO Capital USA LLC (“ABN AMRO”), MUFG
Bank LTD. (“MUFG”) and Royal Bank of Canada (“RBC”) will act as joint lead
arrangers and joint lead bookrunners (in such capacities, the “Bridge Lead
Arrangers”).

 

Co-Manager

Standard Chartered Bank (“Standard Chartered Bank”) will act as co-manager for
the Bridge Facility.

 

Documentation Agent:

One or more financial institutions selected by the Bridge Lead Arrangers in
consultation with the Company.

 

Syndication Agents:

One or more financial institutions selected by the Bridge Lead Arrangers in
consultation with the Company.

 

Bridge Administrative Agent:

Barclays, in its capacity as Administrative Agent (the “Bridge Administrative
Agent”).

 

Lenders:

Barclays, CACIB, GS, ABN AMRO, MUFG, RBC, Standard Chartered and/or other
financial institutions selected by the Bridge Lead Arrangers, excluding any
Disqualified Lenders (each, a “Lender” and, collectively, the “Lenders”).

 

Amount of Bridge Loans:

Up to $1,300 million in aggregate principal amount of senior unsecured
increasing rate senior unsecured bridge loans (the “Bridge Loans”) available in
a single draw on the Bridge Closing Date (as defined below), as such amount may
be reduced on a dollar-for-dollar basis by the aggregate net cash proceeds of
all Equity Offerings as set forth in Section 9 in the Commitment Letter.

 

 

The aggregate principal amount of the Bridge Loans available to be borrowed on
the Bridge Closing Date will be automatically reduced by the gross cash proceeds
received by the Company from

 

Exhibit C-1



--------------------------------------------------------------------------------

 

any sale or placement by the Company of Takeout Notes, other Takeout Debt or net
cash proceeds of all Equity Offerings as set forth in Section 9 of the
Commitment Letter consummated after the Original Commitment Letter Date and on
or prior to the Bridge Closing Date.

 

Use of Proceeds:

The proceeds of the Bridge Loans will be used to refinance existing
indebtedness, including the payment of related fees and expenses, to finance the
Combination and for other purposes to be mutually agreed.

 

Closing Date:

The date on which Bridge Loans are made and the Combination is consummated (the
“Bridge Closing Date”).

 

Ranking:

The Bridge Loans, the Guarantees and all obligations with respect thereto will
be senior unsecured obligations and rank pari passu in right of payment with all
of the Company’s and the Guarantors’ existing and future senior obligations
(including all obligations under the Senior Credit Facilities) and will rank
senior to all existing and future subordinated obligations of the Company and
the Guarantors.

 

Security:

None.

 

Maturity:

All Bridge Loans will have an initial maturity date that is the one-year
anniversary of the Bridge Closing Date (the “Maturity Date”), which shall be
extended as provided below.

 

  If the Bridge Loans have not been previously repaid in full on or prior to the
Maturity Date, the Bridge Loans shall automatically (if no bankruptcy event of
default then exists) be converted into a senior unsecured term loan (the
“Extended Term Loan”) due on the date that is six years following the Bridge
Closing Date and will have the terms set forth in Annex 1 hereto. The date on
which the Bridge Loans become the Extended Term Loan is referred to as the “Term
Loan Extension Date.”

 

  At any time and from time to time, on or after the Term Loan Extension Date,
at the option of the Lenders, the Extended Term Loan may be exchanged in whole
or in part for senior unsecured exchange notes (the “Exchange Notes”) having an
equal principal amount and having the terms set forth in Annex 2 hereto;
provided that the Company may defer the first issuance of Exchange Notes until
such time as the Company shall have received requests to issue an aggregate of
at least $200 million in aggregate principal amount of Exchange Notes.

 

  The Exchange Notes will be issued pursuant to an indenture (the “Indenture”)
that will have the terms set forth on Annex 2 to this Exhibit C.

 

Exhibit C-2



--------------------------------------------------------------------------------

Demand Failure Event:

Any failure to comply with the terms of a Bridge Takeout Notice (as defined in
the Facilities Fee Letter) for any reason will be deemed to be a “Demand Failure
Event” (as defined in the Facilities Fee Letter) under the Bridge Facility
Documentation. A Demand Failure Event will not constitute a default or event of
default under the Bridge Facility.

 

Interest Rate:

Until the earlier of (i) the first anniversary of the Bridge Closing Date or
(ii) the occurrence of a Demand Failure Event (such earlier date, the
“Conversion Date”), the Bridge Loans will bear interest at a floating rate,
reset quarterly, as follows: (x) for the first three-month period commencing on
the Bridge Closing Date, the Bridge Loans will bear interest at a rate per annum
equal to LIBOR (as defined below) plus 762.5 basis points (the “Bridge Loan
Initial Rate”) and (y) thereafter, interest on the Bridge Loans will be payable
at a rate per annum equal to the Bridge Loan Initial Rate plus the Bridge
Spread, reset at the beginning of each subsequent three-month period.

 

  The “Bridge Spread” will initially be 50 basis points (commencing three months
after the Bridge Closing Date) and will increase by an additional 50 basis
points every three months thereafter. Notwithstanding the foregoing, at no time
will the per annum interest rate on the Bridge Loans exceed the Total Cap (as
defined in the Facilities Fee Letter) then in effect (plus default interest, if
any).

 

  From and after the Conversion Date, the Bridge Loans will bear interest at a
fixed rate equal to the Total Cap (plus default interest, if any).

 

  Prior to the Conversion Date, interest will be payable at the end of each
interest period. Accrued interest will also be payable in arrears on the
Conversion Date and on the date of any prepayment of the Bridge Loans. From and
after the Conversion Date, interest will be payable quarterly in arrears and on
the date of any prepayment of the Bridge Loans.

 

  “LIBOR” means the London interbank offered rate for dollars for the relevant
interest period; provided that with respect to the Bridge Loans, LIBOR shall be
deemed to be no less than 1.00% per annum.

 

  Overdue principal shall bear interest at the applicable interest rate plus
2.00% per annum, and any other overdue amount, including overdue interest, shall
bear interest at the Bridge Loan Initial Rate, plus 2.00% per annum (the
“Default Interest Rate”).

 

Funding Protection:

The Bridge Facility Documentation will include funding protection provisions
substantially similar to those provisions contained in the Senior Credit
Facilities, including breakage,

 

Exhibit C-3



--------------------------------------------------------------------------------

  gross-up for tax withholding, compensation for increased costs and compliance
with capital adequacy, liquidity requirements and other regulatory restrictions,
including customary Dodd-Frank and Basel III protections.

 

Mandatory Prepayment:

Prior to the Conversion Date, 100% of the net proceeds to the Company, or any of
its restricted subsidiaries from (a) any direct or indirect public offering or
private placement of any debt or equity or equity-linked securities (other than
issuances pursuant to employee stock plans), (b) any future bank borrowings
(except borrowings under the Senior Credit Facilities or any existing revolving
credit facility drawn in the ordinary course of business) and (c) subject to
certain ordinary course exceptions and reinvestment rights (including amounts
required, if any, to repay the Term Loan Facility or other senior secured
indebtedness), any future asset sales or receipt of insurance proceeds, will be
used to repay the Bridge Loans, in each case at 100% of the principal amount of
the Bridge Loans prepaid plus accrued interest to the date of prepayment.
Mandatory prepayments of the Bridge Loans will be applied ratably among the
outstanding Bridge Loans. Any proceeds from the sale or other placement of
Takeout Notes or other Takeout Debt funded or purchased by a Lender or one or
more of its affiliates will be applied, first, to refinance the Bridge Loans
held at that time by such Lender, and second, in accordance with the pro rata
provisions otherwise applicable to prepayments.

 

  Nothing in these mandatory prepayment provisions will restrict or prevent any
holder of Bridge Loans from exchanging Bridge Loans for Exchange Notes on or
after the first anniversary of the Bridge Closing Date.

 

Change of Control:

Upon the occurrence of a Change of Control, the Company will be required to
prepay in full all outstanding Bridge Loans at 101% of the outstanding principal
amount thereof, plus accrued and unpaid interest to the date of prepayment.

 

Voluntary Prepayment:

The Bridge Loans may be prepaid, in whole or in part, at the option of the
Company, at any time without premium or penalty (subject to customary notice
requirements), such prepayment to be made at par plus accrued interest.

 

Bridge Facility Documentation:

The definitive documentation for the Bridge Facility (the “Bridge Facility
Documentation”) will be negotiated in good faith, will contain the terms and
conditions set forth in this Exhibit C and customary EU Bail-in provisions and,
to the extent not provided for herein, will be based on the terms of the Senior
Credit Facilities, with customary changes to reflect the interim nature of the
Bridge Facility and the fact that the Bridge Facility are unsecured and will
take into account (a) the terms set forth in the Commitment Letter, (b) a model
to be agreed and delivered to the Bridge Lead Arrangers by the Company and
(c) the operational

 

Exhibit C-4



--------------------------------------------------------------------------------

 

and strategic requirements of the Company and its subsidiaries (after giving
effect to the Combination and the other transactions contemplated by the
Commitment Letter) in light of their capitalization, size, business, industry,
matters disclosed in the Business Combination Agreement and the Company’s
proposed business plan (collectively, the “Bridge Documentation Principles”).

 

Representations and Warranties:

The Bridge Facility Documentation will contain representations and warranties
consistent with the Senior Credit Facilities with changes as are usual and
customary for financings of this kind, consistent with the Bridge Documentation
Principles.

 

  The representations and warranties in the Bridge Facility Documentation will
be required to be made on the Bridge Closing Date (but, except as provided in
the Limited Conditionality Provisions, the accuracy thereof will not be a
condition precedent to the effectiveness of, or funding under, the Bridge
Facility on the Bridge Closing Date).

 

Covenants:

The Bridge Facility Documentation will contain the following covenants:
(a) affirmative covenants consistent with the Senior Credit Facilities with
changes as are usual and customary for financings of this kind, consistent with
the Bridge Documentation Principles and (b) incurrence-based negative covenants
that are usual and customary for publicly traded high-yield debt securities, in
a manner to be mutually agreed. There will not be any financial maintenance
covenants in the Bridge Facility Documentation. Prior to the Conversion Date,
the debt, liens and restricted payment covenants will be more restrictive than
those in the Extended Term Loans and Exchange Notes. Following the Conversion
Date, the covenants relevant to the Extended Term Loans will automatically be
modified so as to be consistent with the Exchange Notes.

 

Events of Default:

The Bridge Facility Documentation will contain such events of default as are
consistent with the Senior Credit Facilities, consistent with the Bridge
Documentation Principles.

Conditions Precedent to

Borrowing:

The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject only to the conditions
precedent listed on Annex D attached to the Commitment Letter.

 

Assignments and Participations:

Prior to the Closing Date, assignments of commitments under the Bridge Facility
shall be subject to the limitations set forth in the Commitment Letter. From and
after the Bridge Closing Date, subject to the prior notification of the Bridge
Administrative Agent, each of the Lenders may assign all or (subject to minimum
assignment amount requirements) any part of its Bridge Loans to

 

Exhibit C-5



--------------------------------------------------------------------------------

 

its affiliates (other than natural persons) or one or more banks, financial
institutions or other entities that are “Eligible Assignees,” as defined in the
Bridge Facility Documentation (which shall be defined to exclude Disqualified
Lenders) without the consent of the Company; provided that, unless an event of
default has occurred prior to the Maturity Date and is at such time continuing
or there has been a Demand Failure Event (as defined in the Facilities Fee
Letter), the Lenders may not assign more than 50% of the principal amount of the
Bridge Loans without the consent of the Company (such consent not to be
unreasonably withheld or delayed) (it being understood that the Lenders may
participate their Bridge Loans as provided in the next paragraph (prior to the
Maturity Date).

 

  Upon such assignment, such Eligible Assignee will become a Lender for all
purposes under the Bridge Facility Documentation; provided that assignments made
to affiliates and other Lenders will not be subject to any minimum assignment
amount requirements. A $3,500 processing fee will be required in connection with
any such assignment. The Lenders will also have the right to sell
participations, subject to customary limitations on voting rights, in their
respective Bridge Loans.

 

Requisite Lenders:

Lenders holding at least a majority of total Bridge Loans, with certain
amendments requiring the consent of Lenders adversely affected thereby or
Lenders holding all of the total Bridge Loans.

 

Indemnities and Expenses:

The Bridge Facility Documentation will provide customary and appropriate
provisions relating to expenses, indemnity and related matters consistent with
the Senior Credit Facilities.

 

Governing Law and Jurisdiction:

The Bridge Facility Documentation will provide that the Company will submit to
the exclusive jurisdiction and venue of the federal and state courts in the
Borough of Manhattan in the State of New York and will waive any right to trial
by jury. New York law will govern the Bridge Facility Documentation.

Counsel to the Bridge Lead

Arrangers and the Bridge

Administrative Agent:

Latham & Watkins LLP.

 

Exhibit C-6



--------------------------------------------------------------------------------

Annex 1 to Exhibit C

Summary of Extended Term Loans

 

Maturity:

The Extended Term Loans will mature on the date that is six years after the
Bridge Closing Date.

 

Interest Rate:

The Extended Term Loans will bear interest at a rate per annum (the “Extended
Term Loan Interest Rate”) equal to the Total Cap. Interest will be paid
quarterly in arrears, computed on the basis of a 360-day year.

 

Default Rate:

Upon the occurrence and during the continuance of any payment or bankruptcy
event of default, overdue principal, interest, fees and other amounts will bear
interest at the applicable interest rate plus 2.00% per annum.

 

Guarantees:

Same as the Bridge Loans.

 

Security:

Same as the Bridge Loans.

Covenants, Defaults,

Offers to Repurchase:

The covenants, mandatory offers to purchase and defaults that would be
applicable to the Exchange Notes, if issued, will also be applicable to the
Extended Term Loans in lieu of the corresponding provisions of the Bridge
Facility.

 

Optional Prepayment:

Except in the case of a Demand Failure Event, the Extended Term Loans may be
prepaid, in whole or in part, at par, plus accrued and unpaid interest upon not
less than one business day’s prior written notice, at the option of the Company
at any time.

 

Governing Law and Forum:

Same as the Bridge Loans.

 

Guarantees:

Same as the Bridge Loans.

 

Security:

None.

 

Exhibit C-1-1



--------------------------------------------------------------------------------

Annex 2 to Exhibit C

Summary of Exchange Notes

This Summary of Exchange Notes outlines certain terms of the Exchange Notes
referred to in Exhibit C to the Commitment Letter, of which this Annex 2 is a
part. Capitalized terms used herein have the meanings assigned to them in
Exhibit C to the Commitment Letter.

Exchange Notes

At any time on or after the Maturity Date, upon not less than five business
days’ prior notice, the Bridge Loans may, at the option of a Lender, be
exchanged for a principal amount of Exchange Notes equal to 100% of the
aggregate principal amount of such Bridge Loans so exchanged. At a Lender’s
option, Exchange Notes will be issued directly to its broker-dealer affiliate or
other third party designated by it, upon surrender by the Lender to the Company
of an equal principal amount of the Bridge Loans. No Exchange Notes will be
issued until the Company receives requests to issue at least $200 million in
aggregate principal amount of Exchange Notes (or, if less than $200 million, the
aggregate principal amount of the Bridge Loans outstanding on the Conversion
Date). The Company will issue Exchange Notes under an indenture (the
“Indenture”) with a trustee reasonably acceptable to the Lenders.

 

Final Maturity:

The Exchange Notes will mature on the date that is six years after the Bridge
Closing Date.

 

Interest Rate:

The Exchange Notes will bear interest at a fixed rate equal to the Total Cap
(plus default interest, if any).

 

  Interest on all Exchange Notes will be payable semi-annually in arrears.

 

  Default interest on all amounts outstanding will accrue at the applicable rate
plus two percentage points (2.00%) per annum.

 

Optional Redemption:

The Exchange Notes may be redeemed, in whole or in part, at the option of the
Company, at any time upon not less than 30 and no more than 60 days’ prior
written notice at par plus accrued interest to the date of repayment plus the
Applicable Premium. The “Applicable Premium” will be (i) a make-whole premium
based on the applicable treasury rate plus 50 basis points prior to the third
anniversary of the Bridge Closing Date and (ii) 50 % of the Total Cap from and
including the third anniversary of the Bridge Closing Date to but excluding the
fourth anniversary of the Bridge Closing Date, and then declining ratably on
each yearly anniversary of the Bridge Closing Date to zero on the fifth year
anniversary of the Bridge Closing Date.

 

  In addition, prior to the third anniversary of the Bridge Closing Date, up to
35% of the original principal amount of the Exchange Notes may be redeemed with
an amount equal to the net cash proceeds of a qualifying equity offering by the
Company at a redemption price equal to par plus the Total Cap and accrued
interest.

 

Exhibit C-1-1



--------------------------------------------------------------------------------

Defeasance Provisions of

Exchange Notes:

Customary.

 

Modification:

Customary.

 

Change of Control:

Customary at 101%.

 

Covenants:

The Indenture will include covenants customary for publicly traded high yield
debt securities and consistent with the Bridge Documentation Principles. For the
avoidance of doubt, there will be no financial maintenance covenants.

 

Events of Default:

The Indenture will provide for Events of Default customary for publicly traded
high yield debt securities and consistent with the Bridge Documentation
Principles.

 

Registration Rights:

None.

 

Governing Law and Forum:

Same as the Bridge Loans.

 

Exhibit C-1-2



--------------------------------------------------------------------------------

Exhibit D

Additional Conditions Precedent to the Facilities

Subject to the Limited Conditionality Provisions, these Conditions Precedent,
together with those set forth in the first paragraph of Section 2 of the
Commitment Letter, set forth the only conditions precedent to the effectiveness
of, and the initial funding under, the Facilities referred to in the Commitment
Letter, of which this Exhibit D is a part. Certain capitalized terms used herein
are defined in the Commitment Letter.

The only conditions to the effectiveness of, and the initial funding under, the
Facilities shall consist of the following (together with the other conditions to
funding expressly set forth in the first paragraph of Section 2 of the
Commitment Letter):

 

1. The Business Combination Agreement shall be in form and substance
satisfactory to the Lead Arrangers (it being understood that (i) the form of the
Business Combination Agreement delivered to the Lead Arrangers on December 17,
2017 at 11:20 p.m. New York City time, (ii) the schedules to the Business
Combination Agreement related to the Company delivered to the Lead Arrangers on
December 18, 2017 at 2:07 a.m. and (iii) the schedules to the Business
Combination Agreement related to the Target delivered to the Lead Arrangers on
December 17, 2017 at 3:28 p.m. are in form and substance satisfactory to the
Lead Arrangers). The Business Combination shall have been consummated or will be
consummated substantially concurrently with the initial funding under the
Facilities in accordance with the Business Combination Agreement. No conditions
precedent to the consummation of the Combination or other provision of the
Business Combination Agreement as in effect on the Original Commitment Letter
Date shall have been waived, modified, supplemented or amended (and no consent
granted), in any case by the Company or any of its affiliates, in a manner
materially adverse to the Lenders in their capacities as Lenders, in each case,
without the consent of the Arrangers, not to be unreasonably withheld or
delayed; provided that any modification, amendment, waiver or consent in respect
of the definition of “Comet Material Adverse Effect” shall be deemed to be
materially adverse to the Lenders.

 

2.

The Arrangers shall have received (i) (A) audited consolidated balance sheets of
the Company as at the end of each of the three fiscal years immediately
preceding, and ended more than 90 days prior to, the Closing Date, and related
statements of operations, comprehensive income (loss), stockholders’ equity and
cash flows of the Company for each of the three fiscal years immediately
preceding, and ended more than 90 days prior to, the Closing Date and
(B) audited condensed consolidated balance sheets of the Target as at the end of
each of the three fiscal years immediately preceding, and ended more than 90
days prior to, the Closing Date, and related condensed consolidated statements
of comprehensive income (loss), shareholders’ equity and cash flows of the
Target for each of the three fiscal years immediately preceding, and ended more
than 90 days prior to, the Closing Date; (ii) (A) an unaudited consolidated
balance sheet of the Company as at the end of, and related statements of
operations, comprehensive income (loss) and cash flows of the Company for, each
fiscal quarter (and the corresponding quarter in the prior fiscal year), other
than the fourth quarter of the Company’s fiscal year, subsequent to the date of
the most recent audited financial statements of the Company and ended more than
45 days prior to the Closing Date and (B) an unaudited condensed consolidated
balance sheet of the Target as at the end of, and related condensed consolidated
statements of comprehensive income (loss) and cash flows of the Target for, each
fiscal quarter (and, in the case of the statement of income and cash flows, the
corresponding quarter in the prior fiscal year), other than the fourth quarter
of the Target’s fiscal year, subsequent to the date of the most recent audited
financial statements of the

 

Exhibit D-1



--------------------------------------------------------------------------------

  Target and ended more than 45 days prior to the Closing Date; and (iii) a
customary pro forma balance sheet and customary pro forma statements of income
of the Company giving effect to the acquisition of the Target (subject to the
limitations set forth below), in each case meeting the requirements of
Regulation S-X for a Form S-3 registration statement (other than Rules 3-9, 3-10
and 3-16 of Regulation S-X and other customary exceptions for a Rule 144A
offering) (it being understood that the Arrangers acknowledge having received
all financial statements required to be delivered under this paragraph 2 that
are publicly filed and available on the website of the SEC).

 

3. Except (i) as set forth in the Comet Disclosure Letter (as defined in the
Business Combination Agreement) and making reference to the particular
subsection of the Business Combination Agreement to which exception is being
taken, subject to Section 10.13 of the Business Combination Agreement, or
(ii) as disclosed in the Comet Reports (as defined in the Business Combination
Agreement) filed with the Securities & Exchange Commission after December 31,
2016 and prior to the Original Commitment Letter Date (excluding any disclosures
in such Comet Reports (as defined in the Business Combination Agreement) in any
risk factors section or in any section related to forward-looking statements),
(a) as of the Original Commitment Letter Date and (b) as of the Closing Date,
since December 31, 2016, there shall not have been any Comet Material Adverse
Effect or any event, occurrence, change, discovery or development of a state of
circumstances or facts which would, individually or in the aggregate, reasonably
be expected to result in a Comet Material Adverse Effect; provided that
notwithstanding the foregoing, in no event shall any change, effect, event,
occurrence, state of facts or development that occurs due to the proposed
consummation of the Transactions or the identity of the Company constitute a
Comet Material Adverse Effect. “Comet Material Adverse Effect” shall have the
meaning set forth in the Business Combination Agreement.

 

4. All costs, fees, expenses and other compensation required to be paid by the
Commitment Letter and the Fee Letter payable to the Commitment Parties, the
Arrangers, the Senior Credit Facilities Administrative Agents, the Bridge
Administrative Agent or the Lenders on the Closing Date and invoiced at least
three business days prior to such date shall, upon the initial borrowings under
the Facilities, have been, or will be substantially simultaneously, paid (which
amounts may be offset against the proceeds of the Facilities).

 

5. All indebtedness of, and letters of credit issued on behalf of, the Target
under the (A) Amended and Restated Revolving Credit Agreement, dated as of
July 8, 2015, by and among the Target, certain subsidiaries from time to time
party thereto, the lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, (B) Credit Agreement, dated as of October 28,
2013, by and among the Target, certain subsidiaries from time to time party
thereto, the lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, (C) Term Loan Agreement, dated as of July 8, 2015,
among the Target, certain subsidiaries from time to time party thereto, the
lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, (D) Note Purchase and Guarantee Agreement, dated as of
July 22, 2015, among the Target, its Delaware obligor, and the purchasers party
thereto, and (E) Note Purchase and Guarantee Agreement, dated as of December 27,
2012, among the Target, its Delaware obligor and the purchasers party thereto,
in each case as amended, amended and restated, supplemented or otherwise
modified from time to time (collectively, the “Existing Target Indebtedness”),
shall, upon the initial borrowings under the Facilities, have been, or will be
substantially simultaneously, repaid, redeemed, defeased, discharged or (in the
case of outstanding letters of credit) replaced, backstopped or cash
collateralized, and any liens securing such indebtedness released.

 

6.

All indebtedness of, and letters of credit issued on behalf of, the Company
under the (A) Amended and Restated Credit Agreement, dated as of June 30, 2017,
by and among the Company, the lenders from time to time party thereto and Crédit
Agricole Corporate and Investment Bank, as administrative agent and (B) the
Indenture, dated April 16, 2014, between the Company and Wells

 

Exhibit D-2



--------------------------------------------------------------------------------

  Fargo Bank, National Association, as trustee, pursuant to which the Company
issued $500 million in aggregate principal amount of 8.00% Senior Secured Notes
due 2021, in each case as amended, amended and restated, supplemented or
otherwise modified from time to time (collectively, the “Existing Company
Indebtedness”), shall, upon the initial borrowings under the Facilities, have
been, or will be substantially simultaneously, repaid, redeemed, defeased,
discharged or (in the case of outstanding letters of credit) replaced,
backstopped or cash collateralized, and any liens securing such indebtedness
released.

 

7. Subject to the Limited Conditionality Provisions, the Company shall have
delivered to the Arrangers the following documentation relating to the Credit
Parties consistent with the Senior Credit Facilities Documentation Principles
and the Bridge Documentation Principles: (i) customary legal opinions, corporate
records and documents from public officials, customary lien searches and
customary officer’s and closing certificates as to each of the Credit Parties;
(ii) customary evidence of authority; (iii) customary prior written notice of
borrowing; and (iv) a solvency certificate from the chief financial officer of
the Company substantially in the form of Annex I hereto, certifying that the
Company and its subsidiaries are, on a consolidated basis after giving effect to
the transactions contemplated hereby, solvent. Subject to the Limited
Conditionality Provisions, all documents and instruments required to create and
perfect the Collateral Agent’s security interests in the Collateral shall have
been executed and delivered and, if applicable, be in proper form for filing
(subject to certain exceptions to be set forth in the applicable Facilities
Documentation). The Specified Business Combination Agreement Representations
will be true and correct to the extent provided in the second paragraph of
Section 2 of the Commitment Letter. The Specified Representations will be true
and correct in all material respects (except that in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be, and
that any such representation qualified by materiality or material adverse effect
will be true and correct in all respects).

 

8. The Commitment Parties shall have received at least five business days prior
to the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, to the extent
requested by the Commitment Parties at least ten days prior to the Closing Date.

 

9. With respect to the Senior Credit Facilities, the Arrangers shall have
received the Confidential Information Memorandum (it being understood that the
Confidential Information Memorandum will include customary summary historical
and pro forma financial information) for use in the syndication of the Senior
Credit Facilities by a date sufficient to afford the Arrangers a period of at
least 15 consecutive business days following the delivery of the Required CIM
(as defined below) to syndicate the Senior Credit Facilities prior to the
Closing Date; provided that (x) January 15, 2018 and February 19, 2018 shall not
be considered business days for purposes of calculating the 15 consecutive
business day period and (y) if such 15 consecutive business day period has not
ended on or prior to December 15, 2017, then such period shall not commence
prior to January 2, 2018. A Confidential Information Memorandum that complies
with the requirements set forth in the immediately preceding sentence and clause
(i) of the first sentence in the second paragraph of Section 3 of the Commitment
Letter is referred to herein as the “Required CIM.”

If the Company in good faith reasonably believes it has delivered the Required
CIM, it may deliver to the Arrangers a written notice to that effect, in which
case the Required CIM will be deemed to have been delivered on the date such
notice is received by the Arrangers, and the 15 consecutive business day period
referred to above will be deemed to have commenced on the date such notice

 

Exhibit D-3



--------------------------------------------------------------------------------

  is received by the Arrangers, in each case, unless the Arrangers in good faith
reasonably believe that the Company has not completed delivery of the Required
CIM and, within two business days after the receipt of such notice from the
Company, the Arrangers deliver a written notice to the Company to that effect
(stating with reasonable specificity which information required to be included
in the Required CIM has not been delivered).

 

10. With respect to the Bridge Facility, (a) the Company shall have entered into
an engagement letter with one or more investment banks (the “Investment Banks”)
reasonably acceptable to the Arrangers, pursuant to which the Company will
engage the Investment Banks in connection with a potential issuance of Takeout
Notes, Takeout Equity or other financing the proceeds of which will be used to
fund certain payments payable by the Company in the Combination or to refinance
all or any portion of the existing debt of the Company and the Target or of the
Bridge Facility and (b) there shall have elapsed at least 15 consecutive
business days prior to the Closing Date after the date on which the Company
shall have provided to the Arrangers a customary preliminary offering memorandum
suitable for use during such period in a customary “high yield road show”
relating to the offering of the Takeout Notes pursuant to Rule 144A under the
Securities Act (other than the “description of notes,” “plan of distribution”
and other sections customarily provided by the Investment Banks or their
counsel) including audited annual financial statements and interim financial
statements, pro forma financial statements for recent or probable material
acquisitions (including, without limitation, the acquisition of the Target) and
the underlying historical financial statements (but in each case only to the
extent the same would be required to be included in a registration statement on
Form S-3 in accordance with Regulation S-X) and other financial data of the type
and form customarily included in such offering memoranda, prepared, in the case
of the historical and pro forma financial statements, in accordance with
Regulation S-X under the Securities Act (and, with respect to pro forma
financial statements, including for the twelve-month period ended on the last
day of the most recently completed four-fiscal-quarter period presented, as if
Regulation S-X was applicable to such financial statements), subject to
customary exceptions for offerings pursuant to Rule 144A (“for life”) under the
Securities Act (it being understood that consolidating financial statements,
separate subsidiary financial statements and other financial statements and data
that would be required by Sections 3-09, 3-10 and 3-16 of Regulation S-X and
Item 402 of Regulation S-K and information regarding executive compensation and
related party disclosure related to SEC Release Nos. 33-8732A, 34-54302A and
IC-27444A may be excluded), which will be in a form that will enable each
applicable accounting firm to render a customary “comfort letter” (including
customary “negative assurances”); provided that (x) January 15, 2018 and
February 19, 2018 shall not be considered business days for purposes of
calculating the 15 consecutive business day period and (y) if such 15
consecutive business day period has not ended on or prior to December 15, 2017,
then such period shall not commence prior to January 2, 2018. A preliminary
offering memorandum that complies with the requirements set forth in the
immediately preceding sentence is referred to herein as the “Required Offering
Document.”

If the Company in good faith reasonably believes it has delivered the Required
Offering Document, it may deliver to the Arrangers a written notice to that
effect, in which case the Required Offering Document will be deemed to have been
delivered on the date such notice is received by the Arrangers, and the 15
consecutive business day period referred to above will be deemed to have
commenced on the date such notice is received by the Arrangers, in each case,
unless the Arrangers in good faith reasonably believe that the Company has not
completed delivery of the Required Offering Document and, within two business
days after the receipt of such notice from the Company, the Arrangers deliver a
written notice to the Company to that effect (stating with reasonable
specificity which information required to be included in the Required Offering
Document has not been delivered).

 

Exhibit D-4



--------------------------------------------------------------------------------

11. The Company shall have obtained commitments in respect of the remainder of
the LC Facility and the remainder of the Revolving Facility on the same terms
and conditions as the Commitment Parties’ commitments herein and such
commitments shall have become effective under the Senior Credit Facilities
Documentation.

 

12. On the Closing Date at least $350 million of letters of credit, bank
guarantees or similar obligations shall be outstanding for the account of the
Company and/or its subsidiaries under bilateral lines of credit under or as
replacements of letters of credit, bank guarantees and similar obligations
issued by any of Riyadh Bank, Lloyds, Samba Financial, Europe Arab Bank, HSBC
and/or Mashreq Bank as of the Original Commitment Letter Date (the “Closing Date
Bilateral Amount”).

 

Exhibit D-5



--------------------------------------------------------------------------------

Annex I

Form of Solvency Certificate

[Date]

This Solvency Certificate (this “Certificate”) is delivered by MCDERMOTT
INTERNATIONAL, INC., a Panamanian corporation (the “Borrower”), in connection
with that certain Credit Agreement dated as of [Date] (the “Credit Agreement”),
among the Borrower, the Lenders from time to time party thereto and
[            ], as Senior Credit Facilities Administrative Agents. Each
capitalized term used but not defined herein shall have the meaning assigned to
it in the Credit Agreement.

Pursuant to Section [    ] of the Credit Agreement, I, the Chief Financial
Officer of the Borrower, solely in such capacity and not in my individual
capacity, hereby certify that, after giving effect to the Transactions, on the
date hereof:

(a) The fair value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Borrower and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on the
date hereof, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on the date hereof,
represents the amount that can be reasonably expected to become an actual or
matured liability.

(b) The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries, on
a consolidated basis, on their debts as they become absolute and matured.

(c) The Borrower and its Subsidiaries, on a consolidated basis, do not intend to
incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business.

(d) The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in business or a transaction for which their property would constitute an
unreasonably small capital.

(e) The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on the date hereof, such liabilities shall have been
computed at the amount that, in light of all of the facts and circumstances
existing on the date hereof, represents the amount that can be reasonably
expected to become an actual or matured liability.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the date first above written.

 

MCDERMOTT INTERNATIONAL, INC.

By:    

Name: Title: Chief Financial Officer

 

Annex I-1